2021 WI 87

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2021AP1450-OA


COMPLETE TITLE:        Billie Johnson, Eric O'Keefe, Ed Perkins and
                       Ronald Zahn,
                                 Petitioners,
                       Black Leaders Organizing for Communities, Voces
                       de la Frontera, League of Women Voters of
                       Wisconsin, Cindy Fallona, Lauren Stephenson,
                       Rebecca Alwin, Congressman Glenn Grothman,
                       Congressman Mike Gallagher, Congressman Bryan
                       Steil, Congressman Tom Tiffany, Congressman
                       Scott Fitzgerald, Lisa Hunter, Jacob Zabel,
                       Jennifer Oh, John Persa, Geraldine Schertz,
                       Kathleen Qualheim, Gary Krenz, Sarah J.
                       Hamilton, Stephen Joseph Wright, Jean-Luc
                       Thiffeault, and Somesh Jha,
                                 Intervenors-Petitioners,
                            v.
                       Wisconsin Elections Commission, Marge Bostelmann
                       in her official capacity as a member of the
                       Wisconsin Elections Commission, Julie Glancey in
                       her official capacity as a member of the
                       Wisconsin Elections Commission, Ann Jacobs
                       in her official capacity as a member of the
                       Wisconsin Elections Commission, Dean Knudson in
                       his official capacity as a member of the
                       Wisconsin Elections Commission, Robert Spindell,
                       Jr. in his official capacity as a member of the
                       Wisconsin Elections Commission and Mark Thomsen
                       in his official capacity as a member of the
                       Wisconsin Elections Commission,
                                 Respondents,
                       The Wisconsin Legislature, Governor Tony Evers,
                       in his official capacity, and Janet Bewley
                       Senate Democratic Minority Leader, on behalf of
                       the Senate Democratic Caucus,
                                 Intervenors-Respondents.

                                       ORIGINAL ACTION

OPINION FILED:         November 30, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
  COUNTY:
  JUDGE:

JUSTICES:
REBECCA GRASSL BRADLEY, J., delivered the majority opinion of
the Court with respect to all parts except ¶¶8, 69-72, and 81,
in which ZIEGLER, C.J., and ROGGENSACK, and HAGEDORN, JJ.,
joined, and an opinion with respect to ¶¶8, 69–72, and 81, in
which ZIEGLER, C.J., and ROGGENSACK, J., joined. HAGEDORN, J.,
filed a concurring opinion. DALLET, J., filed a dissenting
opinion in which ANN WALSH BRADLEY and KAROFSKY, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:
       For the petitioners, there were briefs filed by Richard M.
Esenberg,          Anthony   F.    LoCoco,     Lucas     T.    Vebber    and     Wisconsin
Institute for Law & Liberty, Milwaukee.


       For    the     intervenors-petitioners            Black    Leaders       Organizing
for Communities, Voces de la Frontera, League of Women Voters of
Wisconsin, Cindy Fallona, Lauren Stephenson and Rebecca Alwin,
briefs,       including        amicus    briefs,     were     filed     by   Douglas      M.
Poland, Jeffrey A. Mandell, Rachel E. Snyder, Richard A. Manthe,
Carly Gerads and Stafford Rosenbaum LLP, Madison; Mel Barnes and
Law    Forward,        Inc.,    Madison;      Mark   P.     Gaber     (pro   hac      vice),
Christopher          Lamar     (pro     hac   vice)and    Campaign       Legal     Center,
Washington, D.C.; Annabelle Harless (pro hac vice) and Campaign
Legal Center, Chicago.


       For the intervenors-petitioners Congressmen Glenn Grothman,
Mike Gallagher, Bryan Steil, Tom Tiffany and Scott Fitzgerald
there       were     briefs,    including      amicus     briefs,       filed    by   Misha
Tseytlin, Kevin M. LeRoy, and Troutman Pepper Hamilton Sanders
LLP, Chicago.


       For the intervenors-petitioners Lisa Hunter, Jacob Zabel,
Jennifer       Oh,      John      Persa,      Geraldine       Schertz     and    Kathleen
Qualheim, there were briefs, including amicus briefs filed by
                                               2
Charles G. Curtis, Jr. and Perkins Coie LLP, Madison; Marc Erik
Elias (pro hac vice), Aria C. Branch (pro hac vice), Daniel C.
Osher (pro hac vice), Jacob D. Shelly (pro hac vice), Christina
A. Ford (pro hac vice), William K. Hancock (pro hac vice) and
Elias Law Group LLP, Washington, D.C.


    For the intervenors-petitioners Citizens Mathematicians and
Scientists Gary Krenz, Sarah J. Hamilton, Stephen Joseph Wright,
Jean-Luc Thiffeault and Somesh Jha, briefs were filed by Michael
P. May, Sarah A. Zylstra, Tanner G. Jean-Louis and Boardman &
Clark LLP, Madison, and David J. Bradford (pro hac vice) and
Jenner & Block LLP, Chicago.


    For the respondents Wisconsin Elections Commission, Marge
Bostelmann,      Julie   Glancey,   Ann    Jacobs,    Dean    Knudson,       Robert
Spindell, Jr. and Mark Thomsen there were letter-briefs filed by
Steven   C.   Kilpatrick,     assistant      attorney      general,      Karla   Z.
Keckhaver,    assistant     attorney       general,    Thomas       C.   Bellavia,
assistant attorney general.


    For the intervenors-respondents the Wisconsin Legislature
there were briefs filed by Kevin M. St. John and Bell Giftos St.
John LLC, Madison; Jeffrey M. Harris (pro hac vice), Taylor A.R.
Meehan (pro hac vice), James P. McGlone and Consovoy McCarthy
PLLC, Arlington, Virginia and Adam K. Mortara and Lawfair LLC,
Chicago.


    For    the    intervenor-respondent        Governor      Tony    Evers    there
were briefs filed by Joshua L. Kaul, attorney general, Anthony
D. Russomanno, assistant attorney general and Brian P. Keenan,
assistant attorney general.


    For the intervenor-respondent Janet Bewley, State Senate
Democratic    Minority     Leader   on     behalf     of   the      State    Senate
                                       3
Democratic Caucus there were briefs filed by Tamara B. Packard,
Aaron G. Dumas and Pines Bach LLP, Madison.


    There      was   an   amicus   brief   filed   by   Daniel   R.   Suhr,
Thiensville.




                                     4
                                                        2021 WI 87
                                                        NOTICE
                                          This opinion is subject to further
                                          editing and modification.   The final
                                          version will appear in the bound
                                          volume of the official reports.
No.   2021AP1450-OA


STATE OF WISCONSIN                    :            IN SUPREME COURT

Billie Johnson, Eric O'Keefe, Ed Perkins and
Ronald Zahn,

           Petitioners,

Black Leaders Organizing for Communities, Voces
de la Frontera, League of Women Voters of
Wisconsin, Cindy Fallona, Lauren Stephenson,
Rebecca Alwin, Congressman Glenn Grothman,
Congressman Mike Gallagher, Congressman Bryan
Steil, Congressman Tom Tiffany, Congressman
Scott Fitzgerald, Lisa Hunter, Jacob Zabel,
Jennifer Oh, John Persa, Geraldine Schertz,
Kathleen Qualheim, Gary Krenz, Sarah J.
Hamilton, Stephen Joseph Wright, Jean-Luc
Thiffeault, and Somesh Jha,                                  FILED
           Intervenors-Petitioners,                     NOV 30, 2021
      v.                                                   Sheila T. Reiff
                                                        Clerk of Supreme Court
Wisconsin Elections Commission, Marge
Bostelmann in her official capacity as a member
of the Wisconsin Elections Commission, Julie
Glancey in her official capacity as a member of
the Wisconsin Elections Commission, Ann Jacobs
in her official capacity as a member of the
Wisconsin Elections Commission, Dean Knudson in
his official capacity as a member of the
Wisconsin Elections Commission, Robert
Spindell, Jr. in his official capacity as a
member of the Wisconsin Elections Commission,
and Mark Thomsen in his official capacity as a
member of the Wisconsin Elections Commission,

           Respondents,
The Wisconsin Legislature, Governor Tony Evers,
in his official capacity, and Janet Bewley
Senate Democratic Minority Leader, on behalf of
the Senate Democratic Caucus,

            Intervenors-Respondents.


REBECCA GRASSL BRADLEY, J., delivered the majority opinion of
the Court with respect to all parts except ¶¶8, 69-72, and 81,
in which ZIEGLER, C.J., and ROGGENSACK, and HAGEDORN, JJ.,
joined, and an opinion with respect to ¶¶8, 69–72, and 81, in
which ZIEGLER, C.J., and ROGGENSACK, J., joined. HAGEDORN, J.,
filed a concurring opinion.     DALLET, J., filed a dissenting
opinion in which ANN WALSH BRADLEY and KAROFSKY, JJ., joined.




    ORIGINAL ACTION.          Rights declared.



    1       REBECCA        GRASSL       BRADLEY,       J.      The       Wisconsin

Constitution requires the legislature "to apportion and district

anew the members of the senate and assembly, according to the

number of inhabitants" after each census conducted under the

United States Constitution every ten years.                   Wis. Const. art.

IV, § 3.        In fulfilling this responsibility, the legislature

draws    maps    reflecting      the   legislative    districts      across    the

state.      Every   census       invariably    reveals      population    changes

within     legislative       districts,       and    the     legislature      must

thereafter      satisfy    the    constitutional     requirement     that     each

district     contain      approximately      equal   numbers    of   people    by

developing new maps, which are subject to veto by the governor.
When this occurs, courts are often asked to step in and draw the



                                         2
                                                                                No. 2021AP1450-OA



maps.

       ¶2      This    year,     the     legislature        drew        maps,       the    governor

vetoed them, and all parties agree the existing maps, enacted

into law in 2011, are now unconstitutional because shifts in

Wisconsin's          population        around    the       state       have     disturbed        the

constitutionally             guaranteed             equality           of      the         people's

representation in the state legislature and in the United States

House    of    Representatives.            We       have    been       asked    to        provide    a

remedy for that inequality.                Some parties to this action further

complain       that    the      2011    maps    reflect          a     partisan       gerrymander

favoring Republican Party candidates at the expense of Democrat

Party candidates, and ask us to redraw the maps to allocate

districts equally between these dominant parties, although no

one    asks     us    to     assign     districts          to    any        minor     parties       in

proportion to their share of Wisconsin's electoral vote.

       ¶3      The    United      States       Supreme          Court       recently       declared

there are no legal standards by which judges may decide whether

maps    are     politically        "fair."           Rucho        v.    Common        Cause,     139
S. Ct. 2484,          2499-500     (2019).             We       agree.          The       Wisconsin

Constitution          requires     the     legislature——a               political          body——to

establish the legislative districts in this state.                                   Just as the

laws enacted by the legislature reflect policy choices, so will

the     maps    drawn      by    that     political         body.            Nothing        in   the

constitution empowers this court to second-guess those policy

choices, and nothing in the constitution vests this court with

the power of the legislature to enact new maps.                                     Our role in
redistricting remains a purely judicial one, which limits us to


                                                3
                                                                       No. 2021AP1450-OA



declaring what the law is and affording the parties a remedy for

its violation.

       ¶4   In this case, the maps drawn in 2011 were enacted by

the legislature and signed into law by the governor.                                   Their

lawfulness was challenged in a federal court, which upheld them

(subject to a slight adjustment to Assembly Districts 8 and 9 in

order to comply with federal law).                     Baldus v. Members of Wis.

Gov't Accountability Bd., 862 F. Supp. 2d 860, 863 (E.D. Wis.

2012).       In    2021,      those    maps      no    longer     comply        with       the

constitutional requirement of an equal number of citizens in

each legislative district, due to shifts in population across

the state.        This court will remedy that malapportionment, while

ensuring the maps satisfy all other constitutional and statutory

requirements.         Claims     of    political        unfairness         in    the       maps

present political questions, not legal ones.                         Such claims have

no basis in the constitution or any other law and therefore must

be    resolved     through     the    political        process       and   not    by       the

judiciary.
                    I.    PROCEDURAL HISTORY AND HOLDING

       ¶5   Billie        Johnson      et       al.,    four      Wisconsin            voters

("Wisconsin voters"), filed a petition for leave to commence an

original    action       in   this    court     following      the    release         of    the

results of the 2020 census.              Claiming to live in malapportioned

congressional and state legislative districts, they have asked

us to declare the existing maps——codified in Chapters 3 and 4 of

the    Wisconsin     Statutes——violate           the    "one     person,        one    vote"
principle embodied in Article IV, Section 3 of the Wisconsin


                                            4
                                                                         No. 2021AP1450-OA



Constitution.            They     also     have     asked        us    to      enjoin     the

respondents, the Wisconsin Elections Commission (WEC) and its

members     in    their         official        capacity,        from       administering

congressional      and        state      legislative           elections       until      the

political    branches           adopt     redistricting          plans        meeting     the

requirements of Article IV.                 Because the legislature and the

governor    reached      an     impasse,    the    Wisconsin          voters    request     a

mandatory    injunction,1         remedying       what    all     parties       agree     are

unconstitutional plans by making only those changes necessary

for the maps to comport with the one person, one vote principle

while satisfying other constitutional and statutory mandates (a

"least-change" approach).

      ¶6    We granted the petition and permitted the legislature,

the   governor,    and     several       other    parties       to     intervene.         The

intervenors raised numerous issues of federal and state law.                               In

addition to the requirements of Article IV of the Wisconsin

Constitution, we have been asked to consider the following laws

in    shaping     any      judicial        remedy        for     the     malapportioned
congressional and state legislative districts:                           (1) Article I,

Section 2    of   the     United        States    Constitution;          (2)    the     Equal

Protection      Clause    of     the    Fourteenth       Amendment       of    the    United




      1A "mandatory injunction" is "[a]n injunction that orders
an affirmative act or mandates a specified course of conduct."
Mandatory injunction, Black's Law Dictionary (11th ed. 2019).
When a court orders elections be conducted pursuant to modified
maps, it is effectively ordering a mandatory injunction.    See
Reynolds v. Sims, 377 U.S. 533, 541 (1964).



                                            5
                                                           No. 2021AP1450-OA



States Constitution; (3) the Voting Rights Act (VRA) of 1965;2

and   (4)   multiple   provisions   of   the   Wisconsin   Constitution's

Declaration of Rights.

      ¶7    In anticipation of implementing a judicial remedy upon

the expected impasse the political branches have now reached, we

ordered the parties to address four issues:

      (1)    Under the relevant state and federal laws, what
             factors should we consider in evaluating or
             creating new maps?

      (2)    Is the partisan makeup of districts a valid
             factor for us to consider in evaluating or
             creating new maps?

      (3)    The petitioners ask us to modify existing maps
             using a "least-change" approach.    Should we do
             so, and if not, what approach should we use?

      (4)    As we evaluate or create new maps, what
             litigation process should we use to determine a
             constitutionally sufficient map?[3]
We addressed the fourth question, at least preliminarily, in a

prior order.

      ¶8    We hold:   (1) redistricting disputes may be judicially
resolved only to the extent necessary to remedy the violation of

a justiciable and cognizable right protected under the United

States Constitution, the VRA, or Article IV, Sections 3, 4, or 5


      2One intervenor invoked the Fifteenth Amendment of the
United States Constitution, but did not develop an argument
distinguishable from the intervenor's VRA argument. See Hunter
et al. Br. at 20, 30.       Accordingly, we do not address the
Fifteenth Amendment further.
      3Johnson v. WEC, No. 2021AP1450-OA, unpublished order (Wis.
Oct. 14, 2021) (per curiam) (ordering supplemental briefing).



                                    6
                                                                             No. 2021AP1450-OA



of   the    Wisconsin       Constitution;           (2)       the    partisan      makeup     of

districts     does     not    implicate           any     justiciable        or    cognizable

right; and (3) this court will confine any judicial remedy to

making the minimum changes necessary in order to conform the

existing congressional and state legislative redistricting plans

to constitutional and statutory requirements.                          The existing maps

were passed by the legislature and signed by the governor.                                  They

survived judicial review in federal court.                             Revisions are now

necessary only to remedy malapportionment produced by population

shifts     made    apparent    by      the    decennial          census.          Because    the

judiciary lacks the lawmaking power constitutionally conferred

on   the    legislature,       we      will       limit    our      remedy    to    achieving

compliance with the law rather than imposing policy choices.

                                    II.    BACKGROUND

                                  A.      Legal Context

      ¶9     Historical context helps frame the Petitioners' claims

by illustrating the one person, one vote principle.                                The phrase

"one person, one vote" is a relatively modern expression, but
the concept of equal representation by population, as well as

its alternatives, were familiar at the founding.                             In eighteenth-

century     England,    over      half       of    the    members      of    the    House     of

Commons were elected from sparsely populated districts, later

branded the "rotten boroughs."                    Such a system of representation

undermined        popular     sovereignty.                5     T.H.B.       Oldfield,       The

Representative History of Great Britain and Ireland 219 (1816)

("The      great    Earl     of     Chatham          called         these    boroughs        the




                                              7
                                                                                      No. 2021AP1450-OA



excrescences, the rotten part of the constitution, which must be

amputated to save the body from a mortification.").

       ¶10     In      contrast,          representation             by    population        gives   an

area with a larger population more influence in the legislative

body    than      an     area    with         a    smaller       population.           Our    nation's

founders enshrined this principle in Article I, Section 2 of the

United States Constitution.                        Its third clause specifies that the

House of Representatives, unlike its predecessor, the House of

Commons,          must          be         apportioned               "among           the      several

States . . . according                to          their     respective           Numbers[.]"         To

account        for       population               shifts,       it      requires       the     federal

government          to    conduct         a       census        every     ten     years      and   then

reapportion representatives.                        U.S. Const. art. I, § 2, cl. 3.

       ¶11     The Framers established a bicameral legislature.                                    They

viewed per capita representation in the House of Representatives

as essential to the preservation of the people's liberty.                                            The

Federalist No. 52, at 327 (James Madison) (Clinton Rossiter ed.,

1961).       With respect to the Senate, the Framers enshrined the
concept      of      state      sovereignty           by     allocating          senators      equally

among    the      states,       regardless            of    population           size.       See   U.S.

Const. art. I, § 3, cl. 1 ("The Senate of the United States

shall     be      composed           of       two     Senators            from    each       State.").

Accordingly, Senate seats are unaffected by redistricting.

       ¶12     Redistricting involves many political choices, and the

United    States         Constitution               does    not      substantially           constrain

state     legislatures'              discretion            to     decide        how    congressional
elections         are     conducted.                 See    U.S.        Const.        art.   I,    § 4.


                                                      8
                                                                                    No. 2021AP1450-OA



Nevertheless, redistricting must comply with the one person, one

vote principle.                   Wesberry v. Sanders, 376 U.S. 1, 7–8 (1964).

Even       if    a     state      does    not    gain      or    lose       congressional        seats,

redistricting is often a constitutional imperative after each

census due to geographic population shifts.

       ¶13           Wisconsin's              founders          also         guaranteed           equal

representation by population in our state constitution, which

places          an    affirmative         duty     on     the    legislature          to    implement

redistricting plans for the state legislature every ten years,

after       the       federal      census,       to     account    for       population       shifts.

Wis.       Const.          art.    IV,    § 3.        No    provision         of    the     Wisconsin

Constitution requires the legislature to apportion or district

anew the state's congressional districts.4                                    Other federal and

state laws, discussed in more detail in the remainder of this

opinion,             place        further       limitations            on     the     legislature's

discretion when implementing redistricting plans.

                                         B.    The 2020 Census

       ¶14           The    legislature         enacted     the    current          maps    in   2011.
2011       Wis.        Act     44;    2011       Wis.      Act    43.         Wisconsin's         eight

congressional districts are mapped in Wis. Stat. §§ 3.11 to 3.18

(2019–20).5            See also Wis. Stat. § 3.001 ("This state is divided

into       8    congressional            districts.").            The       state's    99    assembly

       The Petitioners agree this court has never held any
       4

provision of the Wisconsin Constitution imposes a one person,
one vote requirement on congressional districts.  Omnibus Am.
Pet., ¶1 n.2.

       All subsequent references to the Wisconsin Statutes are to
       5

the 2019–20 version.



                                                      9
                                                                    No. 2021AP1450-OA



districts are mapped in Wis. Stat. §§ 4.01 to 4.99, although a

federal   district    court    made    a     slight    adjustment     to     Assembly

Districts 8 and 9 after concluding the map violated the VRA.

Baldus, 862 F. Supp. 2d at 863.              The state's 33 senate districts

are mapped in Wis. Stat. § 4.009.                  See also Wis. Stat. § 4.001

("This state is divided into 33 senate districts, each composed

of 3 assembly districts.").

    ¶15     In    August    2021,     the     United       States   Census     Bureau

delivered redistricting data to the State of Wisconsin based

upon the 2020 census.         According to census data, the population

of Wisconsin grew from 5,686,986 to 5,893,718.                        In order to

realize equal legislative representation across districts, the

ideal   congressional      district    should       have    736,715   people,       the

ideal assembly district should have 59,533, and the ideal senate

district should have 178,598.                While the ideal size of each

district has changed, the number of districts remains the same.

Wisconsin has not lost or gained any congressional seats, and

the number of assembly and senate districts is set by Wisconsin
statutes.    Wis. Stat. §§ 3.001, 4.001.

    ¶16     The   Wisconsin    voters        and    many    intervenors      live   in

malapportioned districts, meaning they live in districts that

are overpopulated.         For example, one Wisconsin voter, Johnson,

lives in Assembly District 78, which has a population of 66,838—

—7,305 more than ideal.        If the districts are not reapportioned,

Johnson's vote will be diluted in the ensuing elections.

                              C.     The Impasse
    ¶17     On    November     11,      2021,        the     legislature       passed


                                        10
                                                                           No. 2021AP1450-OA



redistricting plans.                One week later, the governor vetoed the

legislation.         The legislature has failed to override his veto.

       ¶18     At this point, the political branches have reached an

impasse,       and    our     involvement        in     redistricting         has       become

appropriate.         See Johnson v. WEC, No. 2021AP1450-OA, unpublished

order, at 2 (Wis. Sept. 22, 2021, amended Sept. 24) (per curiam)

(granting the petition for leave to commence an original action)

("[J]udicial relief becomes appropriate in reapportionment cases

only    when    a    legislature        fails     to    reapportion         according         to

constitutional requisites in a timely fashion after having had

an adequate opportunity to do so." (citation omitted)).                                      The

parties present diametrically opposed views regarding the manner

in which this court should remedy what all parties agree is an

unconstitutional        malapportionment           of    congressional            and    state

legislative districts.

       ¶19     Notwithstanding a history of judicial involvement in

redistricting,         in     our     constitutional          order   it     remains         the

legislature's         duty.         State   ex    rel.        Reynolds      v.    Zimmerman
(Zimmerman I), 22 Wis. 2d 544, 569–70, 126 N.W.2d 551 (1964).

Article IV, Section 3 of the Wisconsin Constitution commands,

"[a]t    its    first       session    after     each    enumeration        made        by   the

authority of the United States, the legislature shall apportion

and    district      anew     the     members    of     the    senate      and    assembly,

according to the number of inhabitants."                       "The Framers in their

wisdom    entrusted         this     decennial    exercise       to   the        legislative

branch   because       the    give-and-take       of     the    legislative         process,
involving as it does representatives elected by the people to


                                            11
                                                                   No. 2021AP1450-OA



make precisely these sorts of political and policy decisions, is

preferable to any other."            Jensen v. Wis. Elections Bd., 2002 WI

13, ¶10, 249 Wis. 2d 706, 639 N.W.2d 537 (per curiam).                             The

political     process      failed        this    year,       necessitating         our

involvement.        As should be self-evident from this court's lack

of    legislative    power,    any     remedy   we   may    impose   would    be   in

effect only "until such time as the legislature and governor

have enacted a valid legislative apportionment plan."                       State ex

rel. Reynolds v. Zimmerman (Zimmerman II), 23 Wis. 2d 606, 606,

128 N.W.2d 16 (1964) (per curiam).

                                III.    OUR REVIEW

               A.    Exercising Our Original Jurisdiction

       ¶20   We review this case under our original jurisdiction

conferred     by     Article    VII,     Section 3(2)        of    the   Wisconsin

Constitution, pursuant to which "[t]he supreme court . . . may

hear original actions and proceedings."                Generally, we exercise

our     original     jurisdiction        when    the       case   concerns      "the

sovereignty of the state, its franchises or prerogatives, or the
liberties of its people."            Petition of Heil, 230 Wis. 428, 436,

284 N.W. 42 (1938) (per curiam) (quoting Att'y Gen. v. Chi. &

N.W. Ry., 35 Wis. 425, 518 (1874)).              We granted the petition in

this case because "[t]here is no question . . . that this matter

warrants this court's original jurisdiction; any reapportionment

or    redistricting      case     is,     by    definition        publici     juris,

implicating the sovereign rights of the people of this state."

Jensen, 249 Wis. 2d 706, ¶17 (citing Heil, 230 Wis. at 443).




                                         12
                                                                             No. 2021AP1450-OA



                       B.    Principles of Interpretation

       ¶21     This case requires us to interpret the United States

Constitution       and      the     Wisconsin          Constitution.              "Issues    of

constitutional         interpretation . . . are                 questions          of      law."

James     v.    Heinrich,         2021    WI     58,     ¶15,     __       Wis. 2d __,       960

N.W.2d 350 (citation omitted).                       We are bound by United States

Supreme        Court     precedent         interpreting           the       United      States

Constitution.            State     v.     Jennings,        2002       WI    44,     ¶18,    252

Wis. 2d 228, 647 N.W.2d 142 (citation omitted).                             As the state's

highest court, we are "the final arbiter of questions arising

under the Wisconsin Constitution[.]"                       Jensen, 249 Wis. 2d 706,

¶25.

       ¶22     Our goal when we interpret the Wisconsin Constitution

is "to give effect to the intent of the framers and of the

people who adopted it[.]"                State v. Cole, 2003 WI 112, ¶10, 264

Wis. 2d 520,       665      N.W.2d 328          (quotation      marks        and    citations

omitted).       "[W]e focus on the language of the adopted text and

historical evidence [of its meaning] including 'the practices at
the time the constitution was adopted, debates over adoption of

a   given      provision,     and        early       legislative       interpretation        as

evidenced by the first laws passed following the adoption.'"

State   v.      Halverson,        2021     WI    7,     ¶22,    395     Wis. 2d 385,         953

N.W.2d 847 (quoting Serv. Emps. Int'l Union, Loc. 1 v. Vos, 2020

WI 67, ¶28 n.10, 393 Wis. 2d 38, 946 N.W.2d 35).

       ¶23     This case also requires interpretation of statutory

provisions       governing        redistricting.               "Issues       of     statutory




                                                13
                                                                         No. 2021AP1450-OA



interpretation          and    application         present      questions       of     law."

James, __ Wis. 2d __, ¶15 (citation omitted).

                                     IV.    DISCUSSION

        A. Relevant Considerations Under Federal and State Law

                   1.    Federal Constitutional Requirements

      ¶24    Both federal and state laws regulate redistricting.

Article I, Section 2 of the United States Constitution requires

members of the House of Representatives to be chosen "by the

People of the several states."                   The United States Supreme Court

construed this section to mean "that as nearly as is practicable

one man's vote in a congressional election is to be worth as

much as another's."            Wesberry, 376 U.S. at 7–8.                Similarly, the

United States Supreme Court held, "the Equal Protection Clause

requires that a State make an honest and good faith effort to

construct     districts,        in    both    houses       of   its    legislature,       as

nearly of equal population as practicable."                           Reynolds v. Sims,

377   U.S.   533,       577    (1964);     see    also   Maryland       Comm.    for    Fair

Representation v. Tawes, 377 U.S. 656, 674–75 (1964) (holding
even state senate districts must comply with the one person, one

vote principle).

      ¶25    As a matter of federal constitutional law, the one

person,      one        vote    principle         applies       more    forcefully        to

congressional       districts        than    to    state     legislative        districts.

The United States Supreme Court declared:                       "[There is] no excuse

for the failure to meet the objective of equal representation

for equal numbers of people in congressional districting other
than the practical impossibility of drawing equal districts with


                                             14
                                                                         No. 2021AP1450-OA



mathematical precision."                 Mahan v. Howell, 410 U.S. 315, 322

(1973).        "[P]opulation         alone"       is   the     "sole      criterion    of

constitutionality in congressional redistricting under Art. I,

§ 2[.]"      Id.    For congressional districts, even less than a one

percent difference between the population of the largest and

smallest     districts      is     constitutionally          suspect.       Karcher    v.

Dagget,      462 U.S. 725,         727     (1983).        "[A]bsolute        population

equality" is "the paramount objective."                      Abrams v. Johnson, 521

U.S. 74, 98 (1997) (quoting Karcher, 462 U.S. at 732).

      ¶26    In contrast, the Equal Protection Clause, as applied

to   state    legislative        districts,       imposes     a   less    exacting    one

person, one vote principle.               Mahan, 410 U.S. at 322.            Consistent

with principles of federalism, states have limited flexibility

to   pursue        other    legitimate           policy      objectives,       such    as

"maintain[ing] the integrity of various political subdivisions"

and "provid[ing] for compact districts of contiguous territory."

Brown v. Thomson, 462 U.S. 835, 842 (1983) (quoting Reynolds,

377 U.S. at 578) (modifications in the original).
                              2.    Federal Statutes

      ¶27    Federal statutes also govern redistricting.                        2 U.S.C.

§ 2c prohibits multimember congressional districts.                            See also

Wis. Stat. § 3.001 (same).                  The VRA prohibits the denial or

abridgment of the right to vote on account of race, color, or

membership     in    a     language       minority     group,      which     implicates

redistricting practices.            It provides, in relevant part:

      (a) No voting qualification or prerequisite to voting
      or standard, practice, or procedure shall be imposed


                                            15
                                                                         No. 2021AP1450-OA


      or applied by any State or political subdivision in a
      manner which results in a denial or abridgement of the
      right of any citizen of the United States to vote on
      account of race or color, or in contravention of the
      guarantees set forth in section 10303(f)(2)[, which
      protects language minority groups,] of this title, as
      provided in subsection (b).

      (b) A violation of subsection (a) is established if,
      based on the totality of circumstances, it is shown
      that the political processes leading to nomination or
      election in the State or political subdivision are not
      equally open to participation by members of a class of
      citizens protected by subsection (a) in that its
      members have less opportunity than other members of
      the electorate to participate in the political process
      and to elect representatives of their choice.      The
      extent to which members of a protected class have been
      elected   to   office  in   the  State   or  political
      subdivision   is   one  circumstance   which  may   be
      considered:   Provided, That nothing in this section
      establishes a right to have members of a protected
      class elected in numbers equal to their proportion in
      the population.
52 U.S.C. § 10301.            The "dispersal" of a minority group among

several districts can render the group an "ineffective" voting

bloc.    Cooper v. Harris, 137 S. Ct. 1455, 1464 (2017) (quoting

Thornburg v. Gingles, 478 U.S. 30, 46 n.11 (1986)).                                 Such a

result   may     violate      the    VRA,   even    if    the    map    drawers     lacked

discriminatory intent.              Thornburg, 478 U.S. at 71.                All parties

in   this      case   agree    we    should      ensure    any    remedy       we   impose

satisfies the requirements of the VRA.

                 3.   Wisconsin Constitutional Requirements

      ¶28      Via    the     Wisconsin       Constitution,            the    people      of

Wisconsin have imposed additional requirements on redistricting.

Article IV, Section 3 of the Wisconsin Constitution provides,
"[a]t    its    first   session       after      each    enumeration         made   by   the



                                            16
                                                                       No. 2021AP1450-OA



authority      of   the    United       States,"      i.e.,     the     census,     "the

legislature shall apportion and district anew the members of the

senate and assembly, according to the number of inhabitants."

(Emphasis added.)         As we stated in our seminal decision in State

ex rel. Attorney General v. Cunningham:

      It is proper to say that perfect exactness in the
      apportionment, according to the number of inhabitants,
      is neither required nor possible. But there should be
      as close an approximation to exactness as possible,
      and this is the utmost limit for the exercise of
      legislative discretion.
81    Wis. 440,     484,     51     N.W. 724       (1892).       Our     decision    in

Cunningham comports with the provision's original meaning.

      ¶29     The   one     person,          one    vote     principle      had     been

"germinating" since the nation's founding——although the phrase

is a twentieth-century invention.                  James A. Gazell, One Man, One

Vote:     Its Long Germination, 23 W. Pol. Q. 445, 462 (1970).                        As

a delegate to the federal constitutional convention, founding

father      James   Wilson        was   an     outspoken      advocate     for    equal

representation by population:                "[E]qual numbers of people ought

to have an equal no. of representatives. . . .                        Representatives

of different districts ought clearly to hold the same proportion

to each other, as their respective constituents hold to each

other."      1 The Records of the Federal Convention of 1787 179–80

(Max Farrand ed., 1911) (statement of James Wilson, Penn.); see

also James Wilson, Of the Constitutions of the United States and

of Pennsylvania——Of the Legislative Department (1790–91), in 2

The   Works    of   the    Honourable        James    Wilson,   L.L.D.,      117,    129
(1804) ("Elections are equal, when a given number of citizens,


                                             17
                                                                      No. 2021AP1450-OA



in one part of the state, choose as many representatives, as are

chosen by the same number of citizens, in any other part of the

state.").

       ¶30    In choosing per capita representation for the House of

Representatives, the founders rejected England's infamous rotten

boroughs:

       The number of inhabitants in the two kingdoms of
       England and Scotland cannot be stated at less than
       eight million.    The representatives of these eight
       millions in the House of Commons amount to five
       hundred and fifty-eight.     Of this number, one ninth
       are elected by three hundred and sixty-four persons,
       and one half, by five thousand seven hundred and
       twenty-three persons.   It cannot be supposed that the
       half thus elected . . . can add any thing either to
       the security of the people against the government, or
       to the knowledge of their circumstances and interests
       in the legislative councils.
The Federalist No. 56, at 349 (James Madison).                      In contrast, the

equal        proportion       of      representation        prescribed       by      the

Constitution "will render the [House of Representatives] both a

safe    and    competent      guardian      of   the    interests    which    will   be

confined to it."       Id. at 350.
       ¶31    The Northwest Ordinance of 1787 further evidences the

founders' regard for equal representation by population.                              It

states,       in   relevant        part,   "[t]he      inhabitants     of    the   said

territory      shall   always        be    entitled     to . . . a     proportionate

representation of the people in the legislature[.]"                          Northwest

Ordinance § 14, art. 2 (1787).                   Its enactment guaranteed the

equality of representation for newly admitted states.
       ¶32    In the first redistricting case this court decided, a



                                            18
                                                                         No. 2021AP1450-OA



concurring         justice      referenced          the        Northwest     Ordinance.

Cunningham,        81   Wis. at      512    (Pinney,      J.,     concurring).         He

explained the phrase "according to the number of inhabitants" in

Article      IV,    Section 3        of     the    Wisconsin       Constitution       was

"intended to secure in the future" a pre-existing right of the

people,      specifically,          "'proportionate            representation,'       and

apportionment 'as           nearly        equal     as     practicable among          the

several counties for            the        election       of     members'        of   the

legislature[.]"         Id.

       ¶33   Early legislative redistricting practices confirm this

original meaning.             Id.     In 1851, the state's first governor,

Nelson Dewey, vetoed the legislature's first redistricting plan,

explaining in his veto message:

       I object to the provisions of this bill, because the
       apportionment in many cases, is not made upon the
       constitutional basis.   A comparison of some of the
       senatorial districts with the ratio and with each
       other, will clearly present its unconstitutional
       features.
1851    Wis.      Assemb.      J.   810.          Consistent      with     its    federal

counterpart, Article IV, Section 3 of the Wisconsin Constitution

gives the legislature the duty to enact a redistricting plan

after each federal census to prevent one person's vote——in an

underpopulated district——from having more weight than another's

in an overly populated district.                     Zimmerman I, 22 Wis. 2d at

564–69.

       ¶34   In     addition        to      proportional          representation       by

population, the Wisconsin Constitution establishes principles of
"secondary importance" that circumscribe legislative discretion


                                            19
                                                                        No. 2021AP1450-OA



when redistricting.            Wis. State AFL-CIO v. Elections Bd., 543

F. Supp. 630, 635 (E.D. Wis. 1982).                   In this case, the parties

raise only malapportionment claims; no one claims the current

maps violate one of these secondary principles.                             Nevertheless,

in    remedying     the     alleged    harm,    we    must      be   mindful    of   these

secondary principles so as not to inadvertently choose a remedy

that solves one constitutional harm while creating another.

       ¶35    Article IV, Section 4 of the Wisconsin Constitution

directs assembly districts "be bounded by county, precinct, town

or ward lines[.]"            Applying the one person, one vote principle

may make bounding districts by county lines nearly impossible.

See Wis. State AFL-CIO, F. Supp. at 635 (stating the maintenance

of county lines is "incompatib[le] with population equality");

see also 58 Wis. Att'y Gen. Op. 88, 91 (1969) ("[T]he Wisconsin

Constitution no longer may be considered as prohibiting assembly

districts from crossing county lines, in view of the emphasis

the    United      States    Supreme    Court       has    placed      upon    population

equality in electoral districts.").                       Nonetheless, the smaller
the political subdivision, the easier it may be to preserve its

boundaries.         See Baumgart v. Wendelberger, No. 01-C-0121, 2002

WL 34127471, at *3 (E.D. Wis. May 30, 2002) ("Although avoiding

the division of counties is no longer an inviolable principle,

respect      for    the     prerogatives       of    the    Wisconsin        Constitution

dictate      that    wards     and    municipalities            be   kept    whole   where

possible.").

       ¶36    Article IV, Section 4 of the Wisconsin Constitution
further      commands       assembly    districts          be    "contiguous,"       which


                                           20
                                                                         No. 2021AP1450-OA



generally means a district "cannot be made up of two or more

pieces       of    detached      territory."          State       ex    rel.     Lamb      v.

Cunningham, 83 Wis. 90, 148, 53 N.W. 35 (1892).                           If annexation

by    municipalities       creates    a    municipal       "island,"      however,        the

district      containing      detached     portions       of    the    municipality        is

legally contiguous even if the area around the island is part of

a     different      district.            Prosser     v.       Elections       Bd.,       793

F. Supp. 859, 866 (W.D. Wis. 1992).

       ¶37    Article IV, Section 4 of the Wisconsin Constitution

also requires assembly districts to be "in as compact form as

practicable[.]"           We have never adopted a particular measure of

compactness, but the constitutional text furnishes some latitude

in    meeting       this    requirement.            Additionally,          Article        IV,

Section 4 prohibits multi-member assembly districts; therefore,

each district may have only a single representative.                             Finally,

Article      IV,    Section 5      states     no     assembly         district      can   be

"divided in the formation of a senate district,"                               and senate

districts must consist of "convenient contiguous territory" with
each senate district served by only a single senator.

       ¶38    In summary, the Wisconsin Constitution "commits the

state to the principle of per capita equality of representation

subject only to some geographical limitations in the execution

and    administration         of    this    principle."            Zimmerman        I,     22

Wis. 2d at         556.       In    determining       a        judicial     remedy        for

malapportionment,           we     will     ensure     preservation            of     these

justiciable and cognizable rights explicitly protected under the
United States Constitution, the VRA, or Article IV, Sections 3,


                                            21
                                                                               No. 2021AP1450-OA



4, or 5 of the Wisconsin Constitution.

       B.    This Court Will Not Consider the Partisan Makeup of
                                Districts
       ¶39    The simplicity of the one person, one vote principle,

its textual basis in our constitution, and its long history

stand in sharp contrast with claims that courts should judge

maps   for    partisan          fairness,        a    concept          untethered     to     legal

rights.       The parties have failed to identify any judicially

manageable standards by which we could determine the fairness of

the partisan makeup of districts, nor have they identified a

right under the Wisconsin Constitution to a particular partisan

configuration.            Because       partisan           fairness      presents      a   purely

political question, we will not consider it.

              1.    Partisan Fairness Is a Political Question
       ¶40    "Sometimes, . . . 'the                  law       is     that     the    judicial

department         has     no     business            entertaining            [a]     claim     of

unlawfulness——because the question is entrusted to one of the

political      branches          or     involves           no     judicially        enforceable

rights.'"          Rucho,       139 S.      Ct.        at       2494    (quoting      Vieth     v.
Jubelirer,     541       U.S. 267,      277      (2004)         (plurality)).          For    this

reason,      "political         questions"           are    non-justiciable,          that     is,

"outside the courts' competence[.]"                         Id. (quoting Baker v. Carr,

369 U.S. 186, 217 (1962)).                  Whether a map is "fair" to the two

major political parties is quintessentially a political question

because:           (1) there          are   no        "judicially         discoverable        and

manageable standards" by which to judge partisan fairness; and
(2) the Wisconsin Constitution explicitly assigns the task of


                                              22
                                                                               No. 2021AP1450-OA



redistricting to the legislature——a political body.                                  See Baker,

369 U.S. at 217.

      ¶41    The        lack     of    standards         by   which    to     judge    partisan

fairness     is        obvious      from   even      a    cursory      review    of    partisan

gerrymandering           jurisprudence.              Partisan         "gerrymandering"          is

"[t]he practice of dividing a geographical area into electoral

districts,        often        of     highly     irregular           shape,     to    give    one

political party an unfair advantage by diluting the opposition's

voting strength."              Gerrymandering, Black's Law Dictionary (11th

ed. 2019).         The United States Supreme Court declared partisan

gerrymandering           claims       to   be   non-justiciable          under       the   United

States Constitution, and the very existence of such claims is

doubtful.         Rucho, 139 S. Ct. 2484; Vieth, 541 U.S. 267.                                 See

generally Daniel H. Lowenstein, Vieth's Gap:                                Has the Supreme

Court Gone from Bad to Worse on Partisan Gerrymandering, 14

Cornell J.L. & Pub. Pol'y 367 (2005).                          Writing for the Court in

Rucho v. Common Cause, Chief Justice Roberts noted at the outset

the Court has never struck down a map as an unconstitutional
partisan gerrymander and acknowledged that several decades of

searching for a judicially manageable standard by which to judge

maps' partisan fairness had been in vain.                        139 S. Ct. at 2491.

      ¶42    "Partisan gerrymandering claims invariably sound in a

desire      for        'proportional        representation.'"                 Id.     at     2499.

Advocated         by     several       parties       in       this     case,     proportional

representation is the political theory that a party should win a

percentage of seats, on a statewide basis, that is roughly equal
to   the    percentage           of    votes    it       receives.       See     Proportional


                                                23
                                                                           No. 2021AP1450-OA



representation,         Black's    Law      Dictionary.          This      theory    has    no

grounding    in    American       or     Wisconsin       law    or       history,    and   it

directly     conflicts      with       traditional         redistricting          criteria.

Davis   v.   Bandemer,      478    U.S.      109,    145       (1986)      (O'Connor,      J.,

concurring in judgment), abrogated on other grounds by Rucho,

139 S. Ct. 2484.           "It hardly follows from the principle that

each    person    must     have        an   equal    say       in    the     election       of

representatives that a person is entitled to have his political

party achieve representation in some way commensurate to its

share of statewide support."                Rucho, 139 S. Ct. at 2501.

       ¶43   To begin with, measuring a state's partisan divide is

difficult.        Wisconsin       does      not   have     party         registration,     so

voters never formally disclose their party membership at any

point in the electoral process.                   Democratic Party v. Wisconsin,

450 U.S. 107, 110–11 (1981).                  According to one recent survey,

more    than      one-third        of       Wisconsinites            self-identify          as

independents,      affiliating          themselves       with       no    party     at   all.

Marquette         Law       School           Poll          (Aug.           3–8,      2021),
https://law.marquette.edu/poll/wp-

content/uploads/2021/10/MLSP66Toplines.html.

       ¶44   Even if a state's partisan divide could be accurately

ascertained, what constitutes a "fair" map poses an entirely

subjective question with no governing standards grounded in law.

"Deciding among . . . different visions of fairness . . . poses

basic questions that are political, not legal.                              There are no

legal standards discernable in the Constitution for making such




                                             24
                                                                             No. 2021AP1450-OA



judgements[.]"            Rucho,       139    S. Ct. at         2500.         Nor    does       the

Wisconsin Constitution provide any such standards.

       ¶45   The     people      have       never       consented      to     the    Wisconsin

judiciary deciding what constitutes a "fair" partisan divide;

seizing      such       power    would        encroach         on    the      constitutional

prerogatives of the political branches.                         Vieth, 541 U.S. at 291.

In   contrast       to    legislative         or     executive         action,      "'judicial

action    must     be    governed      by     standard,        by    rule,'    and       must    be

'principled,        rational,      and       based      upon     reasoned      distinctions'

found in the Constitution or laws."                        Rucho, 139 S. Ct. at 2507

(quoting Vieth, 541 U.S. at 278–79).                        Nothing in the Wisconsin

Constitution        authorizes         this    court       to       recast     itself      as    a

redistricting commission in order "to make [its] own political

judgment     about       how    much     representation             particular       political

parties deserve——based on the votes of their supporters——and to

rearrange the challenged districts to achieve that end."                                  Id. at

2499.

       ¶ 46 Nothing        in    the     United         States      Constitution          or    the
Wisconsin Constitution commands "that farmers or urban dwellers,

Christian     fundamentalists            or    Jews,      Republicans         or    Democrats,

must    be   accorded       political         strength         proportionate         to    their

numbers[.]"         Vieth,      541     U.S.       at   288;     see    also       id.    at    308

(Kennedy,     J.,       concurring      in    judgment)         (stating      there       is    "no

authority" for the notion that a Democrat majority of voters in

Pennsylvania should be able to elect a Democrat majority of

Pennsylvania's congressional delegation); Nathaniel Persily, In
Defense of Foxes Guarding Henhouses:                            The Case for Judicial


                                               25
                                                                           No. 2021AP1450-OA



Acquiescence to Incumbent-Protecting Gerrymanders, 116 Harv. L.

Rev. 649, 672–73 (2002) ("So long as the state's majority has

its advocate in the executive, is it necessarily true that the

state's majority should control the legislature as well?").

      ¶47    Not       only      is    a      right        to     proportional            party

representation nonexistent in either constitution but the theory

conflicts with principles that are constitutionally protected.

The     theory     is      irreconcilable           with    the         requirement        that

congressional and state legislative districts be single-member

districts.       See 2 U.S.C. § 2c; Wis. Const. art. IV, §§ 4–5.                            For

state    legislative        districts,        the    theory       is    particularly        ill

suited      because      Article       IV     of     the    Wisconsin        Constitution

specifies        requirements         that         favor        the     preservation         of

communities      of     interest,      irrespective         of        individual    partisan

alignment.       See Wis. Const. art. IV, §§ 4–5 (explaining state

assembly     districts        must    be     compact,      contiguous,       and        respect

political     boundary        lines    and    state     senate         districts    must     be

contiguous       and       not      divide     assembly          districts         in     their
formation); Prosser, 793 F. Supp. at 863 (stating there is a

"correlation between geographical propinquity and community of

interest, and therefore compactness and contiguity are desirable

features in a redistricting plan").

      ¶48    A proportional party representation requirement would

effectively        force      the     two     dominant      parties         to     create    a

"bipartisan"        gerrymander        to      ensure       the        "right"     outcome——

obliterating many traditional redistricting criteria mandated by
federal law and Article IV of the Wisconsin Constitution.                                See 2


                                              26
                                                                                No. 2021AP1450-OA



U.S.C. § 2c; Wis. Const. art. IV, §§ 4–5.                              Democrats tend to

live close together in urban areas, whereas Republicans tend to

disperse into suburban and rural areas.                         See Baumgart, 2002 WL

34127471, at *6 ("Wisconsin Democrats tend to be found in high

concentrations    in    certain       areas[.]").               As     a    result,      drawing

contiguous and compact single-member districts of approximately

equal   population      often    leads       to      grouping          large          numbers   of

Democrats in a few districts and dispersing rural Republicans

among several.     These requirements tend to preserve communities

of interest, but the resulting districts may not be politically

competitive——at least if the competition is defined as an inter-

rather than intra-party contest.                  Davis, 478 U.S. at 159; see

also Larry Alexander & Saikrishna B. Prakash,                                   Tempest in an

Empty   Teapot:         Why     the       Constitution               Does       Not     Regulate

Gerrymandering,    50     Wm.   &     Mary      L.     Rev.       1,       42    n.117     (2008)

(explaining       "competitive               primaries"                    often          produce

"responsiveness,        accountability,              and        'ritual          cleansing'").

Democrats in urban cities may win by large margins, thereby
skewing the proportion of Democrat votes statewide relative to

the proportion of Democrat victories.

    ¶49    Perhaps      the     easiest         way        to        see        the     flaw    in

proportional    party    representation           is       to    consider          third    party

candidates.     Constitutional law does not privilege the "major"

parties;   if     Democrats         and      Republicans               are       entitled       to

proportional representation, so are numerous minor parties.                                     If

Libertarian Party candidates receive approximately five percent
of the statewide vote, they will likely lose every election; no


                                           27
                                                                        No. 2021AP1450-OA



one deems this result unconstitutional.                     The populace that voted

for    Libertarians     is    scattered        throughout       the    state,     thereby

depriving them of any real voting power as a bloc, regardless of

how     lines    are        drawn.          See        Robert    Redwine,        Comment,

Constitutional        Law:         Racial     and       Political     Gerrymandering——

Different Problems Require Different Solutions, 51 Okla. L. Rev.

373,   396–97    (1998).           Only   meandering        lines,     which    could    be

considered a gerrymander in their own right, could give the

Libertarians (or any other minor party) a chance.                          Proportional

partisan representation would require assigning each third party

a "fair" share of representatives (while denying independents

any allocation whatsoever), but doing so would in turn require

ignoring     redistricting         principles          explicitly     codified    in     the

Wisconsin Constitution.

       ¶50   To sacrifice textually grounded requirements designed

to safeguard communities of interest in favor of proportional

representation        between        dominant       political       parties      mandated

nowhere in the constitution would ignore not only the text but
its    history.             "The     roots        of     Anglo-American         political

representation        lie    in    the     representation        of    communities[.]"

James A. Gardner, One Person, One Vote and the Possibility of

Political Community, 80 N.C. L. Rev. 1237, 1243 (2002).                                 "The

idea    that    the    political          interests       of    communal       groups    of

individuals     correlated          strongly       with     territory      served,      for

example, as an axiom in Madison's famous defense of the large

republic in The Federalist No. 10."                     James A. Gardner, Foreword,
Representation Without Party:                Lessons from State Constitutional


                                             28
                                                                                No. 2021AP1450-OA



Attempts to Control Gerrymandering, 37 Rutgers L.J. 881, 935

(2006).                Proportional            party       representation             is      simply

incompatible           with       the     constitutionally              prescribed         form    of

representative government chosen by the people of Wisconsin.

      ¶51    The        Wisconsin        Constitution's            "textually      demonstrable

constitutional commitment" to confer the duty of redistricting

on   the    state       legislature         evidences          the    non-justiciability            of

partisan         gerrymandering           claims.              Baker,     369    U.S. at          217.

Article          IV,        Section 3          of        the      Wisconsin        Constitution

unequivocally              assigns       the     task       of       redistricting          to    the

legislature, leaving no basis for claiming that partisanship in

redistricting              raises       constitutional            concerns.           "[P]artisan

intent      is     not      illegal,       but       is    simply       the     consequence        of

assigning the task of redistricting to the political branches of

government."            Whitford v. Gill, 218 F. Supp. 3d 837, 939 (W.D.

Wis. 2016) (Griesbach, J., dissenting), rev'd sub nom., Gill v.

Whitford,        138       S. Ct. 1916         (2018).           "[P]oliticians        pass       many

statutes with an eye toward securing their elections and giving
their      party       a    leg     up    on     the      competition.            Gerrymandered

districts        are       no   different       in       kind."       Alexander       &    Prakash,

Tempest in an Empty Teapot, at 7.

      ¶52    The           Wisconsin           Constitution,            like     its        federal

counterpart,           "clearly         contemplates           districting       by        political

entities, . . . and unsurprisingly . . . [districting] turns out

to be root-and-branch a matter of politics."                              Vieth, 541 U.S. at

285 (citations omitted).                       For the same reasons cited by the
United States Supreme Court, we "have no license to reallocate


                                                    29
                                                                                No. 2021AP1450-OA



political       power     between           the    two    major          political     parties,"

because "no legal standards [exist] to limit and direct [our]

decisions."           Rucho,          139     S. Ct. at           2507.         The    Wisconsin

Constitution contains "no plausible grant of authority" to the

judiciary      to    determine         whether         maps       are    fair    to    the    major

parties and the task of redistricting is expressly assigned to

the   legislature.              Id.         Adjudicating            claims      of    "too    much"

partisanship         in   the    redistricting            process         would      recast   this

court as a policymaking body rather than a law-declaring one.

      2. The Wisconsin Constitution Says Nothing About Partisan
                            Gerrymandering
      ¶53       The United States Supreme Court has been unable to

identify "what it is in the Constitution that . . . might be

offended by partisan gerrymandering."                             Lowenstein, Vieth's Gap,

at 369.        We are told if we look hard enough, we will find a

right to partisan fairness in Article I, Sections 1, 3, 4, or 22

of the Wisconsin Constitution.                         Having searched in earnest, we

conclude the right does not exist.                       As the United States Supreme
Court    explained        when    it    considered            a    partisan      gerrymandering

challenge to Wisconsin's current state legislative maps, courts

are     "not    responsible           for     vindicating               generalized     partisan

preferences."         Gill, 138 S. Ct. at 1933.

      ¶54      The    first      section          in    the       Wisconsin     Constitution's

Declaration of Rights states:                     "All people are born equally free

and independent, and have certain inherent rights; among these

are life, liberty and the pursuit of happiness; to secure these
rights, governments are instituted, deriving their just powers


                                                  30
                                                                    No. 2021AP1450-OA



from the consent of the governed."                   Wis. Const. art. I, § 1.

This    section      enshrines    a    first    principle      of    our     nation's

founding:       "[T]he    only   source    of   political      power    is    in    the

people; . . . they are sovereign, that is to say, the aggregate

community, the accumulated will of the people, is sovereign[.]"

Cunningham, 81 Wis. at 497.

       ¶55   Article I, Section 1 of the Wisconsin Constitution has

nothing to say about partisan gerrymanders.                     "The idea that

partisan gerrymandering undermines popular sovereignty because

the legislature rather than the people selects representatives

is rhetorical hyperbole masked as constitutional argument.                         When

legislatures draw districts, they in no way select who will

occupy the resulting seats."            Alexander & Prakash, Tempest in an

Empty Teapot, at 43.             Voters retain their freedom to choose

among candidates irrespective of how district lines are drawn.

Id.

       ¶56   Contriving a partisan gerrymandering claim from the

text of the Wisconsin Constitution (aside from overstepping our
judicial     role)    would   require     us    to   indulge    a    fiction——that

partisan affiliation is permanent and invariably dictates how a

voter casts every ballot.             Of course, political affiliation "is

not an immutable characteristic, but may shift from one election

to the next[.]"          Vieth, 541 U.S. at 287.            "[V]oters can——and

often do——move from one party to the other[.]"                  Davis, 478 U.S.

at 156.      Not only is political affiliation changeable, but self-

identified partisans can——and do——vote for a different party's
candidates.


                                         31
                                                                          No. 2021AP1450-OA



       ¶57   If    the       constitution          were    misinterpreted            to    make

changeable        characteristics         relevant          factors      in     evaluating

redistricting       plans,     "we     fail    to    see    why    it    demands       only    a

partisan political mix."                Alexander & Prakash, Tempest in an

Empty Teapot, at 21.             "[W]hy would a Constitution that never

mentions     political         parties,       much        less    Republicans[]           [and]

Democrats . . . grant special status to partisan identity?"                                  Id.

If we opened the floodgates, what would stop claims seeking

proportional representation for "gun owners" or "vegetarians"?

Id.    Nothing distinguishes partisan affiliation from hundreds——

perhaps      thousands——of           other         variables.             Id.        at      22.

Dispositively, none of these factors are mentioned in the text

of the constitution.

       ¶58   Nothing supports the notion that Article I, Section 1

of the Wisconsin Constitution was originally understood——or has

ever      been          interpreted——to             regulate        partisanship              in

redistricting.                 After    discussing         the    concept       of    popular

sovereignty in Cunningham, Justice Pinney declared:                             "The rules
of apportionment and the restrictions upon the power of the

legislature are very simple and brief."                          81 Wis. at 511.              He

then   proceeded        to   discuss     only       those    requirements            found    in

Article IV of the Wisconsin Constitution.                          Id.     Regulation of

partisanship is not among them.

       ¶59   Likewise, Article I, Sections 3 and 4 of the Wisconsin

Constitution       do    not    inform    redistricting           challenges.             These

sections state:




                                              32
                                                                        No. 2021AP1450-OA


    Section 3.    Every person may freely speak, write and
    publish   his   sentiments  on   all  subjects,  being
    responsible for the abuse of that right, and no laws
    shall be passed to restrain or abridge the liberty of
    speech or of the press. In all criminal prosecutions
    or indictments for libel, the truth may be given in
    evidence, and if it shall appear to the jury that the
    matter charged as libelous be true, and was published
    with good motives and for justifiable ends, the party
    shall be acquitted; and the jury shall have the right
    to determine the law and the fact.

    Section 4.    The right of the people peaceably to
    assemble, to consult for the common good, and to
    petition the government, or any department thereof,
    shall never be abridged.
Collectively,         these    sections    protect       four    related      freedoms:

(1) freedom of speech; (2) freedom of the press; (3) freedom of

assembly; and (4) freedom of petition.                    The First Amendment of

the United States Constitution also secures these rights.

    ¶60        Nothing     about    the   shape     of    a     district      infringes

anyone's ability to speak, publish, assemble, or petition.                          Even

after    the    most     severe    partisan     gerrymanders,      citizens      remain

free to "run for office, express their political views, endorse

and campaign for their favorite candidates, vote, and otherwise

influence       the    political     process      through       their     expression."

Radogno v. Ill. State Bd. of Elections, No. 11-CV-04884, 2011 WL

5025251 at *7 (N.D. Ill. Oct. 21, 2011) (quoted source omitted).

    ¶61        Parties urging us to consider partisan fairness appear

to desire districts drawn in a manner ensuring their political

speech    will    find     a   receptive      audience;       however,     nothing    in

either constitution gives rise to such a claim.                             "The first

amendment's protection of the freedom of association and of the
rights to run for office, have one's name on the ballot, and


                                           33
                                                                             No. 2021AP1450-OA



present     one's       views      to   the       electorate     do   not        also   include

entitlement        to    success        in    those      endeavors.          The     carefully

guarded right to expression does not carry with it any right to

be    listened        to,     believed        or       supported      in     one's      views."

Washington v. Finlay, 664 F.2d 913, 927–28 (4th Cir. 1981).

Associational rights guarantee the freedom to participate in the

political process; they do not guarantee a favorable outcome.

See Badham v. Eu, 694 F. Supp. 664, 675 (N.D. Cal. 1988).                                     As

the United States Supreme Court has explained, "[n]one of our

cases establishes an individual's right to have a 'fair shot' at

winning[.]"         New York State Bd. of Elections V. Torres, 552

U.S. 196, 205 (2008).              Nor does the constitution.

      ¶62    Article I, Section 22 of the Wisconsin Constitution

provides:      "[t]he blessings of a free government can only be

maintained       by      a     firm      adherence        to     justice,         moderation,

temperance, frugality and virtue, and by frequent recurrence to

fundamental        principles."              Wis.      Const.    art.       I,    § 22.       To

fabricate a legal standard of partisan "fairness"——§ 22 does not
supply      one——would          represent          anything     but        "moderation"       or

"temperance[.]"          Whatever operative effect Section 22 may have,

it cannot constitute an open invitation to the judiciary to

rewrite     duly      enacted      law       by   imposing      our   subjective          policy

preferences in the name of "justice[.]"

      ¶63    Unlike          the    Declaration           of    Rights,          Article     IV,

Sections 3, 4, and 5 of the Wisconsin Constitution express a

series of discrete requirements governing redistricting.                                   These
are   the    only       Wisconsin        constitutional         limits       we    have     ever


                                                  34
                                                                       No. 2021AP1450-OA



recognized on the legislature's discretion to redistrict.                              The

last     time         we     implemented       a   judicial          remedy     for        an

unconstitutional redistricting plan, we acknowledged Article IV

as the exclusive repository of state constitutional limits on

redistricting:

       [T]he   Wisconsin   constitution  itself   provides   a
       standard of reapportionment 'meet [sic] for judicial
       judgment.'    The    legislature   shall    reapportion
       'according to the number of inhabitants' subject to
       some geographical and political unit limitations in
       execution of this standard. We need not descend into
       the 'thicket' to fashion standards whole-cloth.
Zimmerman I, 22 Wis. 2d at 562 (emphasis added) (quoted sources

omitted).           In other words, the standards under the Wisconsin

Constitution that govern redistricting are delineated in Article

IV.      To    construe       Article   I,    Sections 1,       3,    4,   or   22    as    a

reservoir       of    additional     requirements        would   violate        axiomatic

principles of interpretation, see James, __ Wis. 2d __, ¶¶21–22,

while plunging this court into the political thicket lurking

beyond        its     constitutional       boundaries.           Zimmerman        I,       22

Wis. 2d at 562.

               C.     We Will Utilize a "Least-Change" Approach

       ¶64     The constitutional confines of our judicial authority

must guide our exercise of power in affording the Petitioners a

remedy for their claims.              The existing maps were adopted by the

legislature,          signed    by   the     governor,    and    survived       judicial

review    by        the    federal   courts.       See   Gill,       138   S. Ct. 1916;

Baldus, 862 F. Supp. 2d 860.               Treading further than necessary to
remedy their current legal deficiencies, as many parties urge us



                                             35
                                                                     No. 2021AP1450-OA



to do, would intrude upon the constitutional prerogatives of the

political branches and unsettle the constitutional allocation of

power.

    ¶65     For the paramount purpose of preserving liberty, the

Wisconsin    Constitution        embodies      a     structural      separation      of

powers among the three branches of government, restraining this

court     from    exercising     anything      but     judicial      power.          "No

political truth is certainly of greater intrinsic value, or is

stamped    with    the   authority     of     more     enlightened         patrons   of

liberty" than the separation of powers.                    The Federalist No. 47,

at 301 (James Madison); see also The Federalist No. 51, at 321–

22 (James Madison) ("[The] separate and distinct exercise of the

different powers of government . . . is admitted on all hands to

be essential to the preservation of                   liberty.").          "While the

separation of powers may prevent us from righting every wrong,

it does so in order to ensure that we do not lose liberty."

Morrison    v.    Olson,   487    U.S.      654,     710    (1988)    (Scalia,       J.,

dissenting).
    ¶66     This court's precedent declares that the legislature's

enactment of a redistricting plan is subject to presentment and

a gubernatorial veto.          Zimmerman I, 22 Wis. 2d at 559.                 If the

legislature and the governor reach an impasse, the judiciary has

a duty to remedy the constitutional defects in the existing

plan.      See    Zimmerman      II,   23     Wis.    2d    606   (implementing       a

judicially-created plan).          But a duty to remedy a constitutional

deficiency is not a prerogative to make law.                   See Cunningham, 81
Wis. at    482–83    (majority     opinion)        (describing       the    lawmaking


                                         36
                                                                            No. 2021AP1450-OA



prerogative).

      ¶67    While          courts          sometimes             declare            statutes

unconstitutional and may enjoin their enforcement, typically the

judiciary     does    not     order       government      officials         to    enforce    a

modified, constitutional version of the statute.                             See generally

Gimbel Bros. v. Milwaukee Boston Store, 161 Wis. 489, 496, 154

N.W. 998 (1915) (citing 1 James High, A Treatise on the Law of

Injunctions     § 2     (edition           and    year     not     specified         in     the

citation)) ("While the power to issue mandatory injunctions is

vested in courts of equity, it is a power which is sparingly

used.").       Courts       issue     mandatory         injunctions,         an     equitable

remedy, "with extreme caution" and "only in cases of equitable

cognizance[.]"          1     James       High,    A     Treatise      on     the    Law     of

Injunctions § 2 (4th ed. 1905) (emphasis added).

      ¶68    Redistricting       litigation            presents    a   unique        problem.

Unlike the constitutional monarchies of old England, which could

exist   in    the    absence    of    Parliament,          our    republican         form    of

government presupposes the existence of a legislature.                                     U.S.
Const. art. IV, § 4 ("The United States shall guarantee to every

State in this Union a Republican Form of Government[.]").                                    If

the   legislature       and    the        governor      reach     an   impasse,        merely

declaring     the    maps     unconstitutional            and     enjoining         elections

pursuant to them creates an intractable impediment to conducting

elections,     imperiling           our     republican       form      of        government.

Judicial action becomes appropriate to prevent a constitutional

crisis.      But we must "limit the solution to the problem."                               See
Ayotte v. Planned Parenthood of N. New England, 546 U.S. 320,


                                             37
                                                                        No. 2021AP1450-OA



328 (2006).

      ¶69   Court involvement in redistricting, as in any other

case, is judicial in nature.             In Jensen v. Wisconsin Elections

Board, we stated:        "Courts called upon to perform redistricting

are, of course, judicially legislating, that is, writing the law

rather    than   interpreting     it,    which       is    not   their      usual——and

usually not their proper——role."                249 Wis. 2d 706, ¶10.                With

few exceptions confined to the judicial sphere——none of which

are   relevant   to    this   case——we        have   no    power    to     "judicially

legislate."6       "Safeguarding    constitutional           limitations        on    the

exercise of legislative power is particularly important in light

of its awesome sweep."           Fabick v. Evers, 2021 WI 28, ¶55, 396

Wis. 2d 231,     956     N.W.2d 856      (Rebecca         Grassl        Bradley,      J.,

concurring).     The people vested the power in the legislature——

not   the   executive     and    certainly       not      the    judiciary.           Id.

"Because the people gave the legislature its power to make laws,

the legislature alone must exercise it."                  Id., ¶56.

      ¶70   "From the very nature of things, the judicial power
cannot legislate nor supervise the making of laws."                          League of

Women Voters of Wis. v. Evers, 2019 WI 75, ¶35, 387 Wis. 2d 511,

929   N.W.2d 209      (quoting   State    ex     rel.     Rose     v.    Sup.   Ct.    of

Milwaukee Cnty., 105 Wis. 651, 675, 81 N.W. 1046 (1900)).                              By

design, the judicial power has long been kept distinct from the


      6We have limited legislative power to regulate certain
subject matter related to the court system. See, e.g., Rao v.
WMA Sec., Inc., 2008 WI 73, ¶35, 310 Wis. 2d 623, 752
N.W.2d 220.



                                         38
                                                                              No. 2021AP1450-OA



legislative power.             See Neil Gorsuch, A Republic, If You Can

Keep It 52–53 (Forum Trade Paperback ed., 2020) (2019) ("To the

founders, the legislative and judicial powers were distinct by

nature       and    their    separation          was       among      the    most       important

liberty-protecting           devices       of    the       constitutional           design,      an

independent right of the people essential to the preservation of

all other rights later enumerated in the Bill of Rights.").

       ¶71    We have the power to provide a judicial remedy but not

to    legislate.        We     have    no       authority        to    act    as     a    "super-

legislature" by inserting ourselves into the actual lawmaking

function.          Flynn v. Dep't of Admin., 216 Wis. 2d 521, 528–29,

576   N.W.2d 245       (1998)       ("If    we       are    to   maintain         the    public's

confidence in the integrity and independence of the judiciary,

we must exercise that power with great restraint, always resting

on constitutional principles, not judicial will.                               We may differ

with the legislature's choices, as we did and do here, but must

never rest our decision on that basis lest we become no more

than a super-legislature.").                Courts "lack the authority to make
the political decisions that the Legislature and the Governor

can        make      through        their            enactment         of         redistricting

legislation[.]"         Hippert v. Ritchie, 813 N.W.2d 374, 380 (Minn.

Spec. Redistricting Panel 2012) (citing LaComb v. Growe, 541

F. Supp. 145,        151    (D. Minn.       1982),         aff'd      sub    nom.       Orwoll   v.

LaComb, 456 U.S. 966).              Stated otherwise, "[o]ur only guideposts

are    the     strict       legal     requirements."7                 In     re     Legislative

       7The judiciary lacks the institutional competency to make
the    kind of factual determinations necessary to properly


                                                39
                                                           No. 2021AP1450-OA



Districting of the State, 805 A.2d 292, 298 (Md. 2002) (emphasis

added).

    ¶72     Because our power to issue a mandatory injunction does

not encompass rewriting duly enacted law, our judicial remedy

"should reflect the least change" necessary for the maps to

comport with relevant legal requirements.        See Wright v. City of

Albany, 306 F. Supp. 2d 1228, 1237 (M.D. Ga. 2003) (citations

omitted).      Using   the   existing   maps    "as   a    template"    and

implementing    only    those    remedies      necessary     to    resolve

constitutional or statutory deficiencies confines our role to

its proper adjudicative function, ensuring we fulfill our role

as apolitical and neutral arbiters of the law.8            See Baumgart,

consider various extra-legal factors.        In re Legislative
Districting of the State, 805 A.2d 292, 298 (Md. 2002) ("When
the Court drafts the plan, it may not take into account the same
political considerations as the Governor and the Legislature.
Judges are forbidden to be partisan politicians.    Nor can the
Court stretch the constitutional criteria in order to give
effect to broader political judgments, such as . . . the
preservation of communities of interest. More basic, it is not
for the Court to define what a community of interest is and
where its boundaries are, and it is not for the Court to
determine which regions deserve special consideration and which
do not. . . . Our instruction to the consultants was to prepare
for our consideration a redistricting plan that conformed to
federal constitutional requirements, the Federal Voting Rights
Act, and the requirements of Article III, § 4 of the Maryland
Constitution.").
    8  The legislature asks us to use the maps it passed during
this redistricting cycle as a starting point, characterizing
them as an expression of "the policies and preferences of the
State[.]"   Legislature Br. at 16 (quoting White v. Weiser, 412
U.S. 783, 795 (1973)). The legislature's argument fails because
the recent legislation did not survive the political process.
The existing plans are codified as statutes, without a sunset
provision, and have not been supplanted by new law.


                                  40
                                                                     No. 2021AP1450-OA



2002 WL 34127471, at *7 ("The court undertook its redistricting

endeavor in the most neutral way it could conceive——by taking

the 1992 reapportionment plan as a template and adjusting it for

population deviations."); see also Robert H. Bork, The Tempting

of America:       The Political Seduction of the Law 88–89 (First

Touchstone ed. 1991) (1990) (describing how Robert H. Bork, as

special master in a redistricting case, drew lines without any

consideration of the partisan effect of his remedy).                          A least-

change    approach     is    nothing        more     than   a    convenient    way   to

describe the judiciary's properly limited role in redistricting.

       ¶73   The least-change approach is far from a novel idea;

many courts call it the "minimum change doctrine," reflecting

its general acceptance among reasonable jurists.                     It was applied

in    numerous   cases      during    the     last    two   redistricting      cycles.

See,    e.g.,    Crumly     v.    Cobb      Cnty.    Bd.    of   Elections    &   Voter

Registration, 892 F. Supp. 2d 1333, 1345 (N.D. Ga. 2012) ("In

preparing the draft map, the Court began with the existing map

drawn by Judge Carnes in 2002.                The Court followed the doctrine
of minimum change[.]"); Martin v. Augusta-Richmond Cnty., Ga.,

Comm'n, No. CV 112-058, 2012 WL 2339499, at *3 (S.D. Ga. June

19, 2012) ("Essentially, the Court is required to change only

the     faulty   portions        of   the     benchmark      plan,   as   subtly     as

possible, in order to make the new plan constitutional.                        Keeping

the minimum change doctrine in mind, the Court only made changes

it deemed necessary to guarantee substantial equality and to

honor    traditional      redistricting           concerns."     (Internal    citation
omitted)); Stenger v. Kellet, No. 4:11-cv-2230, 2012 WL 601017,


                                             41
                                                                        No. 2021AP1450-OA



at *3 (E.D. Mo. Feb. 23, 2012) ("A frequently used model in

reapportioning districts is to begin with the current boundaries

and change them as little as possible while making equal the

population of the districts.                  This is called the 'least change'

or 'minimal change' method . . . .                   The 'least change' method is

advantageous        because         it        maintains       the      continuity       of

representation for each district and is by far the simplest way

to reapportion[.]"); Below v. Gardner, 963 A.2d 785, 794 (N.H.

2002) ("[W]e use as our benchmark the existing senate districts

because the senate districting plan enacted in 1992 is the last

validly     enacted      plan   and      is   the    clearest       expression    of   the

legislature's       intent."        (Quotation        marks     and     quoted     source

omitted)); Alexander v. Taylor, 51 P.3d 1204, 1211 (Okla. 2002)

("A   court,       as    a   general      rule,      should     be     guided    by    the

legislative policies underlying the existing plan.                        The starting

point for analysis, therefore, is the 1991 Plan."); Bodker v.

Taylor, No. 1:02-cv-999, 2002 WL 32587312, at *5 (N.D. Ga. June

5, 2002) ("The court notes . . . that its plan represents only a
small, though constitutionally necessary, change in the district

lines in accordance with the minimum change doctrine."); Markham

v. Fulton Cnty. Bd. of Registrations & Elections, No. 1:02-cv-

1111, 2002 WL 32587313, at *6 (N.D. Ga. May 29, 2002) ("Keeping

the minimum change doctrine in mind, the Court made only the

changes it deemed necessary to guarantee substantial equality

and to honor traditional redistricting concerns.").

      ¶74     In        declaring     this         court's    role      in      resolving
redistricting cases, we are mindful that "Wisconsin adheres to


                                              42
                                                          No. 2021AP1450-OA



the concept of a nonpartisan judiciary."         SCR 60.06(2)(a).      "In

the debate over the Wisconsin Constitution, objections to an

elected judiciary had centered upon the dangers of partisanship.

The debate was resolved with the mandate that elections for

state courts be distinctly non-partisan in character."               Ellen

Langill, Levi Hubbell and the Wisconsin Judiciary:            A Dilemma in

Legal Ethics and Non-Partisan Judicial Elections, 81 Marq. L.

Rev. 985, 985 (1998).      The Wisconsin Constitution discourages

judicial partisanship.     Wis. Const. art. IV, § 9 ("There shall

be no election for a justice or judge at the partisan general

election for state or county officer, nor within 30 days either

before or after such election.").         Similarly, the Judicial Code

of Conduct prohibits judges from "be[ing] swayed by partisan

interests[.]"   SCR 60.04(1)(b).

    ¶75   To dive into the deepest of "political thicket[s],"9 as

redistricting has been described, with the intention of doing

anything more than securing legal rights would be profoundly

incompatible    with   Wisconsin's      commitment   to   a    nonpartisan
judiciary.     If a simple majority of this court opted to draw

maps from scratch, thereby fundamentally altering Wisconsin's

political landscape for years, it would significantly "increase

the political pressures on this court in a partisan way that is


    9  Colegrove v. Green, 328 U.S. 549, 556 (1946) (plurality),
abrogation recognized by Evenwel v. Abbott, 577 U.S. 937 (2016)
("Courts ought not to enter this political thicket. The remedy
for unfairness in districting is to secure State legislatures
that will apportion properly, or to invoke the ample powers of
Congress.").



                                   43
                                                                        No. 2021AP1450-OA



totally        inconsistent      with   our        jobs        as   [a]     nonpartisan

judiciary."           Wisconsin     Supreme        Court       Open     Administrative

Conference (Open Administrative Conference), at 33:36 (Jan. 22,

2009)             (statements               of             Roggensack,                J.),

https://wiseye.org/2009/01/22/supreme-court-open-administrative-

conference-3/.

         ¶76   Many intervenors have argued the 2011 maps entrenched

a Republican Party advantage, so using them as a starting point

perpetuates       a   partisan    gerrymander.            In    other     words,   these

intervenors argue we must tip the partisan balance to benefit

one party in order to avoid accusations of partisanship.                                We

reject this demand to "[s]imply undo[] the work of one political

party for the benefit of another[.]"                   Henderson v. Perry, 399

F. Supp. 2d 756, 768 (E.D. Tex. 2005), rev'd in part on other

grounds sub nom., League of United Latin Am. Citizens v. Perry,

548 U.S. 399, 420 (2006) (plurality).                  Endeavoring to rebalance

the allocation of districts between the two major parties would

be   a    decidedly    nonjudicial      exercise      of       partisanship      by   the
court.         Instead,   we   adopt    a    neutral       standard.         While    the

application of neutral standards inevitably benefits one side or

the other in any case, it does not place our thumb on any

partisan scale, as some intervenors urge us to do.

         ¶77   "Putting courts into politics, and compelling judges

to   become       politicians,     in       many    jurisdictions          has     almost

destroyed the traditional respect for the Bench."                         Roscoe Pound,

The Causes of Popular Dissatisfaction with the Administration of
Justice (1906), as reprinted in Roscoe Pound Kindles the Spark


                                            44
                                                                               No. 2021AP1450-OA



of    Reform,         57    A.B.A.    J.    348,     351     (1971).          A    least-change

approach safeguards the long-term institutional legitimacy of

this court by removing us from the political fray and ensuring

we act as judges rather than political actors.

       ¶78       The judiciary has been repeatedly subject to "purely

political attacks" by people who "did not get the result from

the    court . . . [they]             wanted."          Patience          Drake      Roggensack,

Tough    Talk         and   the    Institutional        Legitimacy            of   Our   Courts,

Hallows Lecture (Mar. 7, 2017), in Marq. Law., Fall 2017, at 45,

46.          These           often        partisan         onslaughts          threaten        the

"[i]nstitutional legitimacy" of the judiciary, which, in turn,

threatens the "rule of law" itself.                               Id.     By utilizing the

least-change approach, we do not endorse the policy choices of

the     political            branches;       rather,         we     simply         remedy       the

malapportionment claims.                   Attempting to redress the criticisms

of    the    current        maps     advanced      by   multiple          intervenors        would

amount      to    a    judicial      replacement        of   the        law   enacted     by    the

people's elected representatives with the policy preferences of
unelected interest groups, an act totally inconsistent with our

republican form of democracy.

       ¶79       We close by addressing Article IV, Section 3 of the

Wisconsin Constitution, which says, in each redistricting cycle,

"the     legislature              shall     apportion         and        district        anew[.]"

(Emphasis added.)              Focusing on the word "anew," an intervenor

and    an    amicus         curiae    argue     the     court      must       make    maps     from




                                                45
                                                                      No. 2021AP1450-OA



scratch.10       Although      the     proponents         of   this   interpretation

attempt to ground their argument in the provision's text, they

miss the forest for the trees.                 Read as a whole, the provision

means the legislature must implement a redistricting plan each

cycle and the language cannot reasonably be read to require the

court to make maps at all, let alone from scratch.

                                  V.   CONCLUSION

     ¶80     This   case      illustrates       the       extraordinary     danger     of

asking the judiciary to exercise "FORCE" and "WILL" instead of

legal "judgment."           The Federalist No. 78, at                 465   (Alexander

Hamilton).     Manufacturing a standard of political "fairness" by

which to draw legislative maps in accordance with the subjective

preferences of judges would refashion this court as a committee

of   oligarchs      with      political     power         superior    to     both    the

legislature and the governor.              See In re Review of the Code of

Judicial     Ethics,    SCR    Chapter     60,      169    Wis. 2d xv,      xxv   (1992)

(Day, J., concurring, joined by a majority) ("Tyranny need not

be dressed in a military uniform, it can also wear a black
robe!").       Judges      must   refuse       to    become     "philosopher        kings

empowered to 'fix' things according to the dictates of what we

fancy is our superior insight[.]"                     Tyler v. Hillsdale Cnty.

Sheriff's Dep't, 837 F.3d 678, 707 (6th Cir. 2016) (Batchelder,

J., concurring in part).

     ¶81     In this case, we will implement judicial remedies only

to the extent necessary to remedy the violation of a justiciable

     10   BLOC Br. at 31–36; Whitford Amicus Br. at 5–6.



                                          46
                                                                     No. 2021AP1450-OA



and cognizable right found in the United States Constitution,

the VRA, or Article IV, Sections 3, 4, or 5 of the Wisconsin

Constitution.       We   will      not    consider     the   partisan     makeup    of

districts    because     it    does      not    implicate    any   justiciable      or

cognizable     right.         We   adopt        the   least-change     approach     to

remedying    any   constitutional         or     statutory   infirmities     in    the

existing maps because the constitution precludes the judiciary

from    interfering      with      the    lawful       policy   choices      of    the

legislature.

       By the court.——Rights declared.




                                           47
                                                                 No.    2021AP1450-OA.bh


     ¶82    BRIAN        HAGEDORN,    J.      (concurring).            To   the   extent

feasible, a court's role in redistricting should be modest and

restrained.       We are not the branch of government assigned the

constitutional responsibility to "apportion and district anew"

after each decennial census; the legislature is.1                      The job of the

judiciary is to decide cases based on the law.2                        Here, the laws

passed     in    2011     establishing        legislative      and      congressional

districts       cannot    govern     future    elections    as     written        due   to

population       shifts.      Accordingly,       our    role     is     appropriately

limited to altering current district boundaries only as needed

to comply with legal requirements.3                    The majority opinion so

concludes, and I join it in almost all respects.4

     1 Wis. Const. art. IV, § 3; Jensen v. Wis. Elections Bd.,
2002 WI 13, ¶6, 249 Wis. 2d 706, 639 N.W.2d 537.
     2 Serv. Emps. Int'l Union, Loc. 1 v. Vos, 2020 WI 67, ¶1,
393 Wis. 2d 38, 946 N.W.2d 35.
     3 Upham v. Seamon, 456 U.S. 37, 43 (1982) ("Whenever a
district court is faced with entering an interim reapportionment
order that will allow elections to go forward it is faced with
the problem of 'reconciling the requirements of the Constitution
with the goals of state political policy.'       An appropriate
reconciliation of these two goals can only be reached if the
district court's modifications of a state plan are limited to
those necessary to cure any constitutional or statutory defect."
(citation omitted)); White v. Weiser, 412 U.S. 783, 795 (1973)
("In fashioning a reapportionment plan or in choosing among
plans, a district court should not pre-empt the legislative task
nor 'intrude upon state policy any more than necessary.'"
(quoting another source)).
     4 I concur in the majority's conclusions that: (1) remedial
maps must comply with the United States Constitution; the Voting
Rights Act; and Article IV, Sections 3, 4, and 5 of the
Wisconsin Constitution; (2) we should not consider the partisan
makeup of districts; and (3) our relief should modify existing
maps under a least-change approach. I join the entirety of the
majority opinion except ¶¶8, 69-72, and 81. The paragraphs I do
                                1
                                                     No.   2021AP1450-OA.bh


      ¶83    Where the political process has failed and modified

maps are needed before the next election, the court's function

is to formulate a remedy——one tailored toward fixing the legal

deficiencies.5      The majority opinion asserts that only legal

requirements may be considered in constructing a fitting remedy.

That is not quite correct.        Legal standards establish the need

for a remedy and constrain the remedies we may impose, but they

are   not    the   only   permissible   judicial   considerations     when

constructing a proper remedy.6          For example, one universally

recognized redistricting criterion is communities of interest.7

It is not a legal requirement, but it may nonetheless be an


not join contain language that would foreclose considerations
that could be entirely proper in light of the equitable nature
of a judicial remedy in redistricting. I address this below.

     The dissent uses the term "majority/lead opinion" to
reflect that not all paragraphs of the court's opinion reflect
the opinion of four justices.      While this is true, I use
"majority opinion" for ease of use and to convey that the
opinion is a majority except in the limited area of disagreement
with the paragraphs I do not join.
      5North Carolina v. Covington, 137 S. Ct. 1624, 1625 (2017)
(per curiam) ("Relief in redistricting cases is 'fashioned in
the light of well-known principles of equity.'" (quoting
Reynolds v. Sims, 377 U.S. 533, 585 (1964))); New York v.
Cathedral Acad., 434 U.S. 125, 129 (1977) ("[I]n constitutional
adjudication as elsewhere, equitable remedies are a special
blend of what is necessary, what is fair, and what is workable."
(quoting another source)).
      6Covington, 137 S. Ct. at 1625 (explaining that a court in
a redistricting action "must undertake an 'equitable weighing
process' to select a fitting remedy for the legal violations it
has identified" and noting "there is much for a court to weigh"
(quoting another source)).
      7   See Abrams v. Johnson, 521 U.S. 74, 99-100 (1997).

                                    2
                                                                 No.   2021AP1450-OA.bh


appropriate, useful, and neutral factor to weigh.8                        Suppose we

receive multiple proposed maps that comply with all relevant

legal requirements, and that have equally compelling arguments

for   why   the    proposed      map   most     aligns    with   current      district

boundaries.        In     that   circumstance,       we    still       must   exercise

judgment     to        choose    the    best     alternative.             Considering

communities       of    interest    (or     other   traditional        redistricting

criteria) may assist us in doing so.9                    In other words, while a

remedy must be tailored to curing legal violations, a court is

not   necessarily         limited      to   considering      legal       rights    and

requirements alone when formulating a remedy.

      ¶84   This does not mean our remedial powers are without

guardrails.10      And this is where the dissent errs.                   The dissent

argues we can take over the responsibility of the legislature

entirely, discard policy judgments we don't like, and craft a

new law from scratch consistent with our own policy concerns.


      8Id. (noting with approval that a federal district court
properly    considered   traditional    redistricting criteria
"includ[ing] maintaining core districts and communities of
interest" when adopting a redistricting plan).
      9Another example of a traditional and neutral redistricting
criterion that may assist us, but does not implicate a legal
right per se, is the goal of minimizing the number of voters who
must wait six years between voting for their state senator. See
Prosser v. Elections Bd., 793 F. Supp. 859, 864 (W.D. Wis.
1992).
      10Schroeder v. Richardson, 101 Wis. 529, 531, 78 N.W. 178
(1899) ("[W]hile the power of a court of equity is quite broad
where a remedy is called for and legal remedies do not meet the
situation, it does not extend so far as to clothe the court with
power to substitute judicial notions of justice for the written
law.").

                                            3
                                                           No.   2021AP1450-OA.bh


The reader should look past pleas for fairness and see this for

what it is:           a claim of dangerously broad judicial power to

fashion state policy.             According to the dissent, this court

should simply ignore the law on the books——one the dissent makes

clear it is not fond of——and draft a new one more to its liking.

       ¶85    The majority opinion aptly explains that our judicial

role forecloses this; our remedial powers are not so unbounded.11

It is appropriate for us to start with the laws currently on the

books       because     they    were     passed   in   accordance      with    the

constitutional process and reflect the policy choices the people

made    through       their    elected   representatives.12      Our    task   is

therefore rightly focused on making only necessary modifications

to accord with legal requirements.13              A least-change approach is

the most consistent, neutral, and appropriate use of our limited


       Whitcomb v. Chavis, 403 U.S. 124, 161 (1971) ("The
       11

remedial powers of an equity court must be adequate to the task,
but they are not unlimited.").

       Laws do not become any less authoritative simply because
       12

newly-elected politicians disapprove of them. This court has no
license to ignore laws based on our own personal policy
disagreements or those of today's elected officials.    The law
changes by legislation, not by elections.        See Vos, 393
Wis. 2d 38, ¶1.

       It appears that we also used the pre-existing statutory
       13

maps as our starting point in State ex rel. Reynolds v.
Zimmerman, 23 Wis. 2d 606, 128 N.W.2d 16 (1964).   While we did
not expressly adopt a least-change approach, the similarities
between the remedial maps and the pre-existing statutory maps
are striking. For example, of the 33 senate districts the court
drew, 31 consisted of some or all of the same counties as the
parallel predecessor districts. Compare Reynolds, 23 Wis. 2d at
617-18 with Wis. Stat. § 4.02 (1963-64). In contrast, only two
districts——the 28th and the 31st——contained none of the same
counties as they did under the prior maps. Id.

                                           4
                                                        No.    2021AP1450-OA.bh


judicial power to remedy the constitutional violations in this

case.14

      ¶86    We asked the parties to brief whether we should use a

least-change approach, and if not, what approach we should use.

The main alternative we received15 was an entreaty to use this as

an opportunity to rearrange district boundaries with the goal of

reversing what the dissent calls "an obsolete partisan agenda."16

As   the    majority   opinion   explains,   the   Wisconsin    Constitution

does not preclude the legislature from drawing districts with

partisan interests in mind.17        In reality, we are being asked to

make a political judgment cloaked in the veneer of neutrality.

Namely, we are being asked to conclude that the current maps are

likely to result in the election of too many representatives of

one party, so we should affirmatively and aggressively redesign

maps that are likely to result in the election of more members

of a different political party.              The petition here——that we

should use our equitable authority to reallocate political power



       The legislature, on the other hand, may decide for itself
      14

whether to defer to prior maps when enacting new districts into
law.   The Wisconsin Constitution gives the legislature wide
discretion to draft new maps from scratch based on the policy
considerations it chooses. Wis. Const. art. IV, §§ 1, 3.

       The Legislature suggested we start with their proposed
      15

maps.    But those maps, if not enacted into law, are mere
proposals deserving no special weight.
      16   Dissent, ¶114.

       The majority opinion concludes a claim for partisan
      17

gerrymandering is neither cognizable nor justiciable under the
Wisconsin Constitution.     I agree and join the majority's
holdings and analysis explaining why this is so.

                                      5
                                                                      No.   2021AP1450-OA.bh


in Wisconsin——is not a neutral undertaking.                           It stretches far

beyond a proper, focused, and impartial exercise of our limited

judicial power.

      ¶87    With    this    in    view,     parties       are    invited         to   submit

congressional and state legislative maps that comply with all

relevant     legal    requirements,         and     that      endeavor       to    minimize

deviation from existing law.18               Parties should explain in their

proposals why their maps comply with the law, and how their maps

are   the   most     consistent      with        existing     boundaries.              Parties

should not present arguments regarding the partisan makeup of

proposed     districts.           While    other,      traditional          redistricting

criteria may prove helpful and may be discussed, our primary

concern     is   modifying    only        what    we   must      to    ensure      the    2022

elections are conducted under districts that comply with all

relevant state and federal laws.




       The
      18     Wisconsin  Constitution   explicitly  requires   the
legislature to draw new state assembly and state senate
districts after each census.    Wis. Const. art. IV, § 3.    This
section does not refer to congressional districts. The parties
dispute whether other provisions of the Wisconsin Constitution
have anything to say about congressional districts. Regardless
of the answer to that question, we have explained that
"congressional    reapportionment     and    state    legislative
redistricting are primarily state, not federal, prerogatives,"
and that "the United States Constitution and principles of
federalism and comity dictate that the states' role is primary."
Jensen, 249 Wis. 2d 706, ¶5.         Where judicial action is
necessary, this includes the primary role of state supreme
courts. Id., ¶11. Accordingly, it is fitting for us to address
congressional malapportionment claims as well, whether under
state or federal law.

                                            6
                                                                        No. 2021AP1450-OA.rfd


      ¶88   REBECCA              FRANK            DALLET,          J.     (dissenting).

Redistricting is an "inherently political and legislative——not

judicial——task," even when judges do it.                       See Jensen v. Wis.

Elections Bd., 2002 WI 13, ¶10, 249 Wis. 2d 706, 639 N.W.2d 537

(per curiam).          That is one reason why I said that the federal

courts, comprised of judges insulated from partisan politics by

lifetime appointments, are best suited to handle redistricting

cases.      See      Johnson     v.   WEC,        No.   2021AP1450-OA,          unpublished

order, at 15-16 (Wis. Sept. 22, 2021) (Dallet, J., dissenting).

But now that we have stepped out of our traditional judicial

role and into the "the political thicket" of redistricting, it

is vital that this court remain neutral and nonpartisan.                                  See

Evenwel v. Abbott, 136 S. Ct. 1120, 1123 (2016).                          The majority1

all   but    guarantees        that      we   cannot.        First,      the      majority

adopts 2011's "sharply partisan" maps as the template for its

"least-change" approach.              See Baldus v. Members of Wis. Gov't

Accountability Bd., 849 F. Supp. 2d 840, 844 (E.D. Wis. 2012).

And   second,     it    effectively       insulates       future     maps       from   being

challenged      as     extreme    partisan        gerrymanders.         The      upshot   of

those two decisions, neither of which is politically neutral, is

to elevate outdated partisan choices over neutral redistricting

criteria.     That outcome has potentially devastating consequences

for   representative         government           in    Wisconsin.          I    therefore

dissent.

      1I refer to Justice Rebecca Grassl Bradley's opinion as the
"majority/lead opinion," because a majority of the court does
not join it in its entirety.     I refer to the "majority" only
when discussing conclusions in the majority/lead opinion that
garnered four votes.
                                              1
                                                                   No. 2021AP1450-OA.rfd
                                         I

      ¶89   The    majority/lead       opinion's       adoption    of    a    "least-

change" approach to evaluating or crafting remedial maps does

not "remov[e] us from the political fray and ensur[e] we act as

judges rather than political actors."                  Majority/lead op., ¶77.

It does the opposite, inserting the court directly into politics

by ratifying outdated partisan political choices.                    In effect, a

least-change approach that starts with the 2011 maps nullifies

voters' electoral decisions since then.                In that way, adopting a

least-change approach is an inherently political choice.                       Try as

it might, the majority is fooling no one by proclaiming its

decision is neutral and apolitical.

      ¶90   Although no court in Wisconsin, state or federal, has

ever adopted a least-change approach, the majority/lead opinion

would have you believe that other jurisdictions commonly use

such an approach when starting from legislatively drawn maps.

But the cases it cites provide virtually no support for this

approach.    One simply involves a state's supreme court approving

the trial court's selection of a congressional map.                          Alexander
v. Taylor, 51 P.3d 1204, 1211 (Okla. 2002).                    All but one of the

remaining cases began with court-drawn maps or involved local

maps drawn for county boards and commissions.                       See Below v.

Gardner, 963 A.2d 785, 794 (N.H. 2002).                The bottom line is that

the   least-change      approach   has       no     "general    acceptance      among

reasonable       jurists"   when   the       court's    starting      point     is    a

legislatively drawn map.        See majority/lead op., ¶73.
      ¶91   To    be   sure,   there   may     be    limited    circumstances        in

which a least-change approach is appropriate.                   For example, when
                                         2
                                                                     No. 2021AP1450-OA.rfd

a court is redrawing maps based on a prior court-drawn plan, it

may make sense to make fewer changes since the existing maps

should     already      reflect      neutral        redistricting           principles.

See, e.g.,       Hippert   v.     Ritchie,        813     N.W.2d 374,       380    (Minn.

Special    Redistricting        Panel     2012)    (explaining       that    the    panel

utilizes    a    least-change      strategy       "where    feasible");       see    also

Zachman    v.    Kiffmeyer,      No. C0-01-160,         unpublished     order,      at   6

(Minn. Special Redistricting Panel Mar. 19, 2002) (adopting the

plan that the Hippert court used as its template).                                Another

situation where minimizing changes may be appropriate is when a

court    finds     localized     problems      with     a   plan   validly        enacted

through the political process.                 See Baldus, 849 F. Supp. 2d

at 859-60       (E.D.   Wis.    2012)     (holding      that   two    Milwaukee-area

assembly     districts         violated     the     Voting      Rights       Act,     but

emphasizing that "the re-drawing of lines for [those districts]

must occur within the combined outer boundaries of those two

districts" to avoid disrupting the otherwise valid state map).

    ¶92     Here, however, we are dealing with neither of those

situations.        We are adopting statewide maps to replace a 2011
plan that the parties all agree is now unconstitutional.                             More

to the point, however, the 2011 map was enacted using a "sharply

partisan methodology" by a legislature no longer in power and a

governor     who    the    voters       have      since     rejected.         See     id.

at 844, 851 (adding that it was "almost laughable" that anyone

would assert that those maps "were not influenced by partisan

factors").       The partisan character of the 2011 maps is evident

both in the process by which they were drawn——"under a cloak of



                                           3
                                                                 No. 2021AP1450-OA.rfd

secrecy," totally excluding the minority political party2——and in

their departure from neutral traditional redistricting criteria.

See   id.   at    850   (explaining   that     the   court     shared     "in   many

respects"       plaintiffs'   expert's       concerns   that    the     2011    maps

contained "excessive shifts in population, disregard for core

district populations, arbitrary partisan motivations related to

compactness, and unnecessary disenfranchisement").

      ¶93   It     is   one   thing   for     the    current    legislature        to

entrench    a    past   legislature's        partisan   choices     for    another




      2At the outset of the 2011 redistricting process, "the
Republican legislative leadership announced to members of the
Democratic minority that the Republicans would be provided
unlimited funds to hire counsel and consultants" to assist in
redistricting, while "Democrats . . . would not receive any
funding."   Baldus, 849 F. Supp. 2d at 844-45.       One of the
drafters met with "every single Republican member of the State
Assembly," but "[h]e did not meet with any Democrats."    Id. at
845.   Before each meeting, the participants were required to
sign confidentiality agreements.    Id.    Another drafter held
meetings "with the Republican members [of Congress]," who
"expressed their desire to draw districts that would maximize
the chances for Republicans to be elected."     Id. at 846.   In
addition to keeping the plan secret from Democratic legislators,
"[e]very effort was made to keep this work out of the public
eye." Id. at 845.

                                         4
                                                                          No. 2021AP1450-OA.rfd

decade.3      It is another thing entirely for this court to do the

same.        For    starters,       the    least-change          approach       is    not     the

"neutral      standard"      the    majority/lead           opinion   portrays          it    as.

Rather,      applying       that    approach         to   2011's   maps     affirmatively

perpetuates        the     partisan      agenda      of    politicians      no       longer    in

power.       It doesn't matter which political party benefits from

the 2011 maps, only that we cannot start with them and maintain

judicial neutrality.               Moreover, a least-change approach risks

entrenching 2011's           partisan          agenda      in    future     redistricting

cycles.       If the party that benefits from the maps adopted in

this       case     controls       only        the    legislature         for        the     next

redistricting         cycle,       it    has     every      incentive      to    ensure       an

impasse.           After    all,    an    impasse         will   result    in    the       court

changing the maps as little as possible——thus preserving that

party's hold on power.              The point is, the least-change approach

is anything but a "neutral standard."                      Majority/lead op., ¶76.

       The majority/lead opinion hints that a least-change
       3

approach is appropriate because the 2011 maps were "codified as
statutes, without a sunset provision, and have not been
supplanted by new law."   Majority/lead op., ¶72 n.8.    But both
the Wisconsin and U.S. Constitutions require that all maps be
redrawn every ten years to account for population shifts since
the prior census.    See Wis. Const. art. IV, § 3 (requiring the
legislature to "apportion and district anew the members of the
senate and assembly" in the first session after each census);
see also Reynolds v. Sims, 377 U.S. 533 (1964); Baker v. Carr,
369 U.S. 186 (1962). These are the sunset provisions. In this
respect, the 2011 maps are unlike an ordinary unconstitutional
statute, since they were enacted without any expectation of
longevity. Indeed, at this point they are a practical nullity.
Accordingly, the majority/lead opinion's comparisons to the
typical remedies when a court finds a statute unconstitutional
are inapt. See id., ¶¶67, 72 & n.8. And the fact that the maps
have "not been supplanted by new law," id., ¶72 n.8, is
precisely the reason why the court is redistricting at all. It
is hardly a reason to treat the prior maps as a valid template.

                                                5
                                                                            No. 2021AP1450-OA.rfd

      ¶94    True neutrality could be achieved by instead adhering

to   the    neutral    factors      supplied           by    the    state      and    federal

constitutions,         the   Voting          Rights          Act,     and        traditional

redistricting       criteria.       The      population           equality      (i.e.,      "one

person,     one     vote")    principles           in       the     state      and    federal

constitutions         and    the        federal         Voting       Rights          Act,     52

U.S.C. § 10301(a), are universally acknowledged as politically

neutral and central to any redistricting plan.                            Likewise for the

remaining         requirements          of       the        Wisconsin         Constitution,

compactness, contiguity, and respect for political subdivision

boundaries.       Wis. Const. art. IV, §§ 3, 4.                    In addition to these

constitutional and statutory baselines, neutral factors include

other "traditional redistricting criteria" such as compactness,4

preserving     communities         of    interest,           and    minimizing         "senate

disenfranchisement."5               E.g.,          Baumgart          v.       Wendelberger,

No. 01-C-0121, 2002 WL 34127471, at *3 (E.D. Wis. May 30, 2002).

      ¶95    The traditional redistricting criteria, however, are

glaringly absent from the majority/lead opinion.                               A charitable


      4Unlike the Wisconsin Constitution, the U.S. Constitution
does not impose a compactness requirement on congressional
districts.   Nonetheless, compactness is one of the traditional
redistricting criteria applied by courts drawing congressional
maps or reviewing legislatively-drawn ones.         See, e.g.,
Baldus, 849 F. Supp. 2d at 850; Prosser v. Elections Bd., 793
F. Supp. 859, 863 (W.D. Wis. 1992).
      5Senate disenfranchisement occurs when a voter is shifted
from an odd-numbered senate district (which votes only in
midterm election years) to an even-numbered senate district
(which votes only in presidential election years), thereby
delaying for two years the voter's ability to vote for her state
senator.   See Baumgart v. Wendelberger, No. 01-C-0121, 2002 WL
34127471, at *3 (E.D. Wis. May 30, 2002).

                                             6
                                                                      No. 2021AP1450-OA.rfd

read of the majority/lead opinion is that whatever factors it

doesn't      discuss——preserving            communities        of      interest        and

minimizing         senate      disenfranchisement,             for        example——are

sufficiently baked into the 2011 maps such that we can simply

rebalance the populations of existing districts and call it a

day.      But, as mentioned previously, there is good reason to

doubt    that    the 2011     maps    meaningfully          balanced      any   of    the

traditional redistricting criteria.

       ¶96   For one thing, while the 2011 maps were attacked in

federal court for failing to satisfy some of the traditional

redistricting         criteria,      the    federal       court      examined        those

criteria only to the extent needed to justify constitutionally

suspect      population       deviations          between     districts.               See

Baldus, 849 F. Supp. 2d at 849-52.                   As a result, the federal

court     made   no      finding,    for    example,      that      the    prior     maps

adequately accounted for communities of interest.                         In fact, the

federal court noted that it shared many of plaintiffs' expert's

concerns that the maps did not do so.                See id. at 851.

       ¶97   For another thing, even if the 2011 maps reflected the
traditional redistricting criteria when they were adopted, we

cannot    assume      that   they   still       reflect   those     criteria       today.

Population shifts over the last ten years may have expanded or

altered existing communities of interest, and various ways of

equalizing the populations of state legislative districts may

result in unnecessary senate disenfranchisement.                          This is why

even     when    other     courts    use    a    least-change        approach,       they

acknowledge that traditional redistricting criteria might still
require more substantial changes.                See, e.g., Alexander, 51 P.3d

                                            7
                                                                  No. 2021AP1450-OA.rfd

at 1211 (starting with the prior legislatively enacted map but

considering "[w]idely recognized neutral redistricting criteria"

including core retention, communities of interest, and avoiding

incumbent pairing); Hippert, 813 N.W.2d at 380-82, 385-86 (using

"a      least-change       strategy          where      feasible"        alongside

considerations      of     communities       of      interest     and    incumbent

residences).

     ¶98    In this case we are adopting new maps, not reviewing

legislatively enacted ones.         We should therefore ensure that the

maps we adopt are the "best that c[an] be managed" under all

relevant criteria, especially since we know that there is no

single dispositive factor in crafting districts.                  See Prosser v.

Elections Bd., 793 F. Supp. 859, 863 (W.D. Wis. 1992); see also

Baldus, 849 F. Supp. 2d at 850 (explaining that "factors like

homogeneity of needs and interests, compactness, contiguity, and

avoidance of breaking up counties, towns, villages, wards, and

neighborhoods," not just population equality, "are all necessary

to achieve" a representative democracy).                Adopting the best maps

possible    based    on    all   the   relevant        criteria    protects       our
neutrality and ensures that the resulting districts foster a

representative democracy.         That is, in part, why the last three

federal    courts   to    draw   Wisconsin's       districts     took   a    similar

tack.       See     Baumgart,     2002       WL      34127471,    at    *2     ("The

reapportionment      of     state      legislative        districts         requires

balancing of several disparate goals."); Prosser, 793 F. Supp.

at 865 ("The issue for us is therefore remedy: not, [i]s some

enacted plan constitutional? But,                 [w]hat plan shall we as a
court of equity promulgate in order to rectify the admitted

                                         8
                                                                               No. 2021AP1450-OA.rfd

constitutional violation? What is the best plan?"); Wis. State

AFL-CIO v. Elections Bd., 543 F. Supp. 630, 637 (E.D. Wis. 1982)

(discussing       the       traditional         redistricting             criteria         before

adopting the court's own plan, without deference to the last set

of maps adopted by the legislature).                       Along the way, we may have

to    make   fewer    changes       in    some      places,       and     more      changes      in

others.      See Robert Yablon, Gerrylaundering, 97 N.Y.U. L. Rev.

(forthcoming 2022) (explaining that in redistricting "we should

not reflexively embrace the past for the sake of stability," but

"we also should not reflexively embrace change above all else").

But    resorting      to    a   least-change          approach          does     not    help     us

balance the relevant factors.

       ¶99     More    concerning         than       its     silence           regarding        the

traditional redistricting criteria is the possibility that the

majority/lead opinion will prioritize its atextual least-change

approach     over     the    text   of     the      Wisconsin       Constitution.               The

Wisconsin Constitution imposes several substantive requirements

on assembly districts, including that they be in "as compact

form    as     practicable."             Wis.       Const.       art.     IV,      § 4.         The
majority/lead opinion's reasoning suggests that, despite that

constitutional        directive      and    even       if    a    more     compact        set    of

population-equalizing assembly maps is "practicable," the court

is free to adopt a less compact set of maps simply because they

make fewer changes to the 2011 plan.                       That cannot be right.                The

least-change principle is found nowhere in the Wisconsin or U.S.

Constitutions.        Constitutionally mandated criteria do not take a

back    seat    to    extra-constitutional             methods      like         least-change.
See Yablon, supra (explaining that nothing would "license the

                                                9
                                                                          No. 2021AP1450-OA.rfd

legislature to adopt a map that subordinates the[] criteria [of

the Wisconsin Constitution] to an extra-legal preference" for

minimal changes to the previous maps).

       ¶100 Likewise,           the     text    of       the   Wisconsin     Constitution

provides no support for the majority's hierarchical distinctions

between its various criteria.                       Nowhere does the Constitution

relegate      to     "secondary             importance"        the   requirements           of

compactness, contiguity, and respect for political subdivision

boundaries        found    in    Article       IV,    § 4.       Contra     majority/lead

op., ¶34 (citing Wis. State AFL-CIO, 543 F. Supp. at 635).                                And

the    majority     offers       no     legitimate        explanation      for    why    some

constitutional requirements are more important than others.                               The

source       it     cites        for        this         supposed    primary/secondary

distinction——Wisconsin State AFL-CIO——is of no help because that

case    found     the     distinction          in   an    Illinois   case      citing     the

Illinois Constitution.                 See Wis. Stat. AFL-CIO, 543 F. Supp.

at 635 (citing People ex rel. Scott v. Grivetti, 277 N.E.2d 881

(Ill. 1971)).           Just as we cannot allow an atextual approach,

such as least-change, to supersede the Constitution's text, we
cannot   pretend        that     some       constitutional       provisions       are    more

important than others.

       ¶101 Finally, the majority fails to flesh out exactly what

a least-change approach entails, thus leaving the parties with

little actual guidance.                What exactly, should the parties change

the least?        Does "least change" refer to the fewest changes to

districts' boundary lines?                   The fewest number of people moved

from   one    district      to        the   next?        Moreover,   based       on   recent
population shifts, what is the feasibility of a least-change

                                               10
                                                                   No. 2021AP1450-OA.rfd

approach?       Hippert,    813   N.W.2d    at   381    ("[P]opulation         shifts

within    the   state,   however,    sometimes     [render]        a   least-change

approach . . . not feasible.").             For example, Dane County has

gained more than 73,000 residents since the last census——more

than the optimal population of an entire assembly district.6

Meanwhile, Milwaukee County and many of the state's rural areas

have seen slow growth or outright declines in population.7                      These

population      shifts     suggest   that    the       2011    district        lines,

particularly on a legislative level, may not provide a very

useful template for crafting a remedial plan.

                                      II

     ¶102 In an unnecessary and sweeping overreach, the majority

effectively insulates future maps from constitutional attack by

holding that excessive partisan gerrymandering claims are not

viable    under    the   Wisconsin   Constitution.            It   gets    there     by

answering a constitutional question that we never asked, that

the parties did not brief, and that is immaterial to this case.8

The majority seems to think that, because it fails to "find a
right to partisan fairness in . . . the Wisconsin Constitution,"

the court cannot consider, for any reason, the partisan effects

of remedial maps.          Majority/lead op., ¶53.             But there is no

     6 See https://www.census.gov/quickfacts/fact/table/milwaukee
countywisconsin,danecountywisconsin,marinettecountywisconsin/PST
045219.
     7   See id.
     8 The question we actually asked was whether the "partisan
makeup of districts [is] a valid factor for us to consider in
evaluating   or   creating   new  maps."      Johnson   v.   WEC,
No. 2021AP1450-OA, unpublished order, at 2 (Wis. Oct. 14, 2021).

                                      11
                                                                      No. 2021AP1450-OA.rfd

logical     connection        between        these     conclusions.          In    fact,

willfully blinding the court to the partisan makeup of districts

increases the risk that we will adopt a partisan gerrymander.

                                              A

       ¶103 The majority's gratuitous discussion of whether claims

of   extreme       partisan    gerrymandering          are    cognizable    under       the

Wisconsin      Constitution         starts    with     a   flawed    reading      of    the

United States Supreme Court's decision in Rucho v. Common Cause,

139 S. Ct. 2484 (2019).               There, the Court held that excessive

partisan-gerrymandering claims were not justiciable under the

federal constitution because there were no judicially manageable

standards      by     which     federal           courts     could   determine         that

gerrymandering had gone too far.                    Id. at 2498-2502 (clarifying

that    the        Court      does     "not        condone      excessive      partisan

gerrymandering").             The    Court        observed,    however,     that       this

remained      an    open   question      under       state     constitutions.           Id.

at 2507-08.        It should be obvious that here, because we have no

partisan gerrymandering claim before us, Rucho is irrelevant.
Several parties have urged us not to adopt a map tantamount to a

partisan gerrymander, and some have pointed out that Wisconsin's

current legislative and congressional districts are the result




                                             12
                                                                            No. 2021AP1450-OA.rfd

of     a     "sharply    partisan         methodology."9              See        Baldus,      849

F. Supp. 2d at 844.              But nobody argues that we should strike

down       any   existing    map    on    the    basis    that       it     is    an   extreme

partisan         gerrymander.             Without        an        excessive        partisan-

gerrymandering         claim     before    us,    there       is    no     reason      for    the

majority to issue an advisory opinion about whether such claims

are cognizable under the Wisconsin Constitution.

       ¶104 That said, even if someone had brought such a claim,

the        majority     is      wrong     that      determining            when        partisan

gerrymandering has gone too far is a non-justiciable political

question under the Wisconsin Constitution.                           It is not, as the

majority claims, "obvious[ly]" impossible to develop judicially

manageable standards for judging when partisan gerrymandering is

excessive.          Indeed, other state courts have done it.                       See League

of Women Voters of Pa. v. Pennsylvania, 178 A.3d 737, 814, 821

(Pa.        2018)     (holding      that        claims        of      extreme          partisan

gerrymandering           are       cognizable        under           the         Pennsylvania

Constitution and striking down the state's congressional map on

that       basis);     Common    Cause     v.    Lewis,       No. 18CVS014001,               2019
WL 4569584, at *2-3 (N.C. Super. Ct. Sept. 3, 2019) (striking

down         state      legislative         maps         as         "extreme           partisan


       The majority mischaracterizes this argument as advocating
       9

a   "proportional  party   representation"  requirement.     See
majority/lead op., ¶¶42, 47.    No party has suggested that the
court should radically reform our system of government to ensure
the political parties are represented in proportion to their
percentage of the statewide vote. In fact, the only party that
argues for a constitutional requirement that the court consider
partisan metrics acknowledges that proportional representation
by political party is unattainable given single-member districts
and the political geography of Wisconsin.

                                            13
                                                                             No. 2021AP1450-OA.rfd

gerrymandering").           And the federal courts had done it before

Rucho.        See,    e.g.,        Ohio        A.     Philip       Randolph         Inst.      v.

Householder, 373         F.      Supp.    3d        978,    1078      (S.D.      Ohio     2019)

(concluding    that      "workable        standards,          which    contain        limiting

principles,      exist      so    that    courts        can       adjudicate       [partisan]

gerrymandering claims just as they have adjudicated other types

of gerrymandering claims"), vacated and remanded sub nom. Chabot

v. Ohio A. Philip Randolph Inst., 140 S. Ct. 102 (2019); League

of Women Voters of Mich. v. Benson, 373 F. Supp. 3d 867, 911-12

(E.D. Mich. 2019) (explaining that "lower federal courts have

formulated     judicially-manageable                  standards        for      adjudicating

partisan gerrymandering claims"), vacated and remanded sub nom.

Chatfield v. League of Women Voters of Mich., 140 S. Ct. 429

(2019).    There is no reason why we could not develop similar

standards to judge such claims in Wisconsin.

    ¶105 In any case, there is no need for us to decide this

question     now.          We    have     no        claim     of    excessive         partisan

gerrymandering before us.                We should wait until we do and then

decide——with the benefit of full briefing from the parties——
whether    our       Constitution          protects           a     practice         that      is

"incompatible       with      democratic       principles."            See      Ariz.     State

Legis. v. Ariz. Ind. Redistricting Comm'n, 135 S. Ct. 2652, 2658

(2015).

                                               B

    ¶106 Although the majority's rejection of extreme partisan-

gerrymandering claims has no effect on the outcome of this case,
it likely has far-reaching consequences for future redistricting

                                            14
                                                                     No. 2021AP1450-OA.rfd

cycles.       Discarding         a       potential      limitation     on     partisan

gerrymandering gives future legislators and governors a green

light to engage in a practice that robs the people of their most

important    power——to      select        their    elected     leaders.       See    The

Federalist    No. 37,       at       4   (James    Madison)       ("The     genius     of

republican liberty seems to demand on one side, not only that

all power should be derived from the people, but that those

[e]ntrusted    with    it    should        be    kept   in   independence       on   the

people.").

    ¶107 Extreme          partisan         gerrymandering         strikes     at     the

foundation    of   that     power.         Representative      government      demands

"that the voters should choose their representatives, not the

other way around."           Ariz. State Legis., 135 S. Ct. at 2677

(internal     quotation          marks      omitted).           Extreme       partisan

gerrymandering turns that on its head.                       It allows a party in

power to draw district lines that guarantee its hold on power

for a decade or more, no matter what the voters choose.

    ¶108 No problem, the majority says, "[e]ven after the most

severe partisan gerrymanders, citizens remain free" to run for
office, express their views, and vote for the candidates of

their choice.       Majority/lead op., ¶60.                  But the problem with

extreme partisan gerrymandering isn't that it literally denies

people the right to vote or run for office.                       It's that extreme

gerrymandering distorts the political process so thoroughly that

those rights can become meaningless.                    No matter how warped the

process     becomes,      post-Rucho,            the    federal      courts      cannot

intervene.    Now, the majority all but guarantees that we won't
either.

                                            15
                                                             No. 2021AP1450-OA.rfd
                                       C

    ¶109 The       majority's    misapplication    of   Rucho     leads   it    to

conflate how the court might analyze legislatively drawn maps

with how it should select or draw remedial ones.                  That error is

evident from the start, as the majority frames the analysis

around    the    question   of    whether   we   "should    judge     maps     for

partisan fairness," regardless of who draws them.                 Majority/lead

op., ¶39.       But "who draws them" makes all the difference.            There

is a significant difference between second-guessing the partisan

fairness of a map drawn by an inherently partisan legislature,

which "would have the virtue of political legitimacy," and our

task here, which is to "pick[] the [plan] (or devis[e] our own)

most consistent with judicial neutrality."              See Prosser, 793 F.

Supp. at 867.       We are not asked to determine if maps enacted by

the legislature through the normal legislative process amount to

an unconstitutional partisan gerrymander.           Cf. Rucho, 139 S. Ct.

at 2507.     Rather, we are adopting maps because that process has

failed.     In doing so, we must act consistent with our role as a

non-partisan      institution    and   avoid   choosing    maps    designed     to
benefit one political party over all others.               See Prosser, 793

F. Supp. at 867.       The people rightly expect courts to redistrict

in neutral ways.

    ¶110 The majority claims that considering partisanship for

any reason is inconsistent with judicial neutrality.                 That all-

or-nothing position distorts the nuanced reality of the court's

role in redistricting.           Other courts' redistricting experience
shows that partisanship is just another one of the many factors

a court must balance when enacting remedial maps.
                                       16
                                                                              No. 2021AP1450-OA.rfd

       ¶111 The     last      three      courts       to     tackle      redistricting          in

Wisconsin     all        considered       partisan          effects       alongside         other

generally accepted neutral factors when evaluating and choosing

remedial    maps.            See    Baumgart,         2002       WL   34127471,        at    *3-4

(rejecting maps proposed by the parties on the grounds that they

were    drawn       to       preserve         or     obtain       partisan         advantage);

Prosser, 793 F. Supp. at 867-68, 870-71 (analyzing the partisan

effects of several proposals before ultimately adopting a court-

drawn     plan     that       was    "the          least     partisan");          Wis.      State

AFL-CIO, 543       F.    Supp.      at   634.         Those      courts       considered      the

partisan     effects         of     their      decisions          not    to      enact      their

subjective view of what is politically fair but because courts,

unlike legislatures, should not behave like political entities:

       Judges should not select a plan that seeks partisan
       advantage——that seeks to change the ground rules so
       that one party can do better than it would do under a
       plan drawn up by persons having no political agenda——
       even if they would not be entitled to invalidate an
       enacted plan that did so.
Prosser,     793     F.      Supp.       at    867;        see    also     Baumgart,         2002

WL 34127471,        at        *3     (following             Prosser);          Jensen,        249

Wis. 2d 706, ¶12 (quoting Prosser).                        The Indiana Supreme Court

likewise declined to enact "a plan that represents one political

party's     ideas       of    how    district         boundaries         should      be     drawn

[because doing so] does not conform to the principle of judicial

independence        and       neutrality."                 Peterson       v.      Borst,      786

N.E.2d 668, 675 (Ind. 2003).

       ¶112 Indeed, although it sounds contradictory, the only way

for the court to avoid unintentionally selecting maps designed
to benefit one political party over others is by considering the

                                               17
                                                                     No. 2021AP1450-OA.rfd

maps' likely partisan effects.              The United States Supreme Court

has suggested as much, explaining that taking a "politically

mindless    approach"       to     redistricting      may     lead      to    "grossly

gerrymandered results," "whether intended or not."                        Gaffney v.

Cummings,      412   U.S.   735,    753    (1973).      Refusing        to    consider

partisan effects only increases the risk that the court will be

used, intentionally or not, to achieve partisan ends.                           This is

especially true when our starting point is 2011's indisputably

partisan maps.

                                          III

       ¶113 I    close      with     a     lingering        question         that    the

majority/lead opinion surprisingly leaves unaddressed:                          Exactly

what    maps    are    we    talking       about——congressional           and       state

legislative maps or only the latter?                 There is evidence in the

majority/lead opinion to support both answers.                    On the one hand,

the majority/lead opinion begins by discussing the legislature's

duty under Article IV, § 3 of the Wisconsin Constitution "to

apportion      and   district      anew   the   members      of   the     senate     and
assembly," and later explains that this requirement does not

apply to congressional districts.               See majority/lead op., ¶¶1,

13 & n.4.        That suggests only state legislative maps are at

play.    On the other hand, the majority/lead opinion identifies

redistricting principles applicable to congressional maps under

the federal constitution, but without stating that it intends to

draw new congressional maps.              See id. ¶¶24-25.           Similarly, the

majority/lead opinion states at different times that it intends
to remedy the "malapportionment" of "each legislative district,"

                                          18
                                                                           No. 2021AP1450-OA.rfd

id., ¶4 (emphasis added), but also that "any judicial remedy" in

this    case    will   be    confined         "to    making       the     minimum    changes

necessary in order to conform the existing congressional and

state    legislative        redistricting           plans    to     constitutional          and

statutory requirements."                Id., ¶8 (emphasis added).                   At least

two parties, the Hunter Plaintiffs and the Congressmen, have

suggested that they intend to litigate what, if anything, the

Wisconsin       Constitution        has        to      say        about      congressional

redistricting,        but   so    far    the    court       has    no   motion      or    other

briefing on that question.               So it is unclear from the start what

the majority/lead opinion is even addressing.

                                              IV

       ¶114 The    majority       repeatedly         protests       that     any    approach

other than its preferred one would undermine our non-partisan

role    and     imperil     the    legitimacy          and        independence       of     the

judiciary.      But the neutral principles supplied by the U.S. and

Wisconsin       Constitutions,          the    Voting        Rights        Act,     and     the

traditional redistricting criteria can preserve our independence
while still guiding the parties and the court towards resolving

this case.      The majority deals a striking blow to representative

government in Wisconsin by ignoring those neutral principles and

committing the court to an approach that prioritizes an obsolete

partisan agenda.        I therefore dissent.

       ¶115 I    am    authorized        to    state    that       Justices       ANN     WALSH

BRADLEY and JILL J. KAROFSKY join this dissent.




                                              19
No. 2021AP1450-OA.rfd